 



CONFORMED COPY

Exhibit 10.48

VERNALIS DEVELOPMENT LIMITED

- and -

ENDO PHARMACEUTICALS INC.



--------------------------------------------------------------------------------

LICENSE AGREEMENT



--------------------------------------------------------------------------------



    The confidential portions of this exhibit have been filed separately with
the Securities and Exchange Commission pursuant to a confidential treatment
request in accordance with Rule 24b-2 of the Securities and Exchange Act of
1934, as amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

- 1 -



--------------------------------------------------------------------------------



 



THIS LICENSE AGREEMENT is made the 14thday of July, 2004

BETWEEN:



(1)   VERNALIS DEVELOPMENT LIMITED whose principal place of business is at
Oakdene Court, 613 Reading Road, Winnersh, Wokingham, RG41 5UA, England
(“Vernalis”); and   (2)   ENDO PHARMACEUTICALS INC. whose principal place of
business is at 100, Painters Drive, Chadds Ford, PA 19317, USA (“Endo”).

WHEREAS:

(A) Endo is one of the world’s leading specialty pharmaceutical companies with
particular expertise in launching, marketing, selling and managing the lifecycle
of certain specialty pharmaceutical products.

(B) Vernalis owns the rights to the compound called frovatriptan and the
marketed product called FROVA, which has initial product registrations for acute
migraine and is undergoing further trials in respect of menstrual associated
migraine, and has agreed to license those rights to Endo on the terms of the
license and co-promotion rights set out in this document.

IT IS NOW AGREED AS FOLLOWS:



1.   DEFINITIONS



1.1   In this Agreement the following definitions shall apply and initially
capitalized terms shall have the meanings ascribed to them elsewhere in this
Agreement:



1.1.1   “Affiliate” - any company, partnership or other business entity which
Controls, is Controlled by or is under common Control with either Party.   1.1.2
  “Agreement” - this document including any and all schedules, appendices and
other addenda to it as may be added and/or

- 2 -



--------------------------------------------------------------------------------



 



    amended from time to time in accordance with the provisions of this
Agreement.   1.1.3   “Annual Marketing Plan and Budget” – the document delivered
pursuant to Clause 6.1.2.   1.1.4   “API Supply Agreement” - the supply
agreement between Vernalis and Evotec OAI Limited (then named Oxford Asymmetry
International plc), dated December 28, 2000.   1.1.5   “Business Day” - 9.00 am
to 5.00 pm local time on a day other than a Saturday, Sunday, bank or other
public holiday in England and Wales or USA.   1.1.6   “Change of Control” – the
occurrence of a tender offer, stock purchase, other stock acquisition, merger,
consolidation, recapitalization, reverse split, sale or transfer of assets or
other transaction, as a result of which any person, entity or group, other than
an Affiliate of Endo or Vernalis, as the case may be, (a) becomes the beneficial
owner, directly or indirectly, of securities of Endo or Vernalis representing
more than 50% of the ordinary shares of Endo or Vernalis, as the case may be, or
representing more than 50% of the combined voting power with respect to the
election of directors, (b) obtains the ability to appoint a majority of the
board of directors of Endo or Vernalis, as the case may be, or (c) obtains the
ability to direct the operations or management of Endo or Vernalis, as the case
may be.   1.1.7   “Clinical Study” - any clinical trial and/or other study on
Product carried out by or on behalf of Endo including, without limitation, any
study carried out in order to obtain a label extension or other new Marketing
Authorisation for the Product in the Territory (but for the avoidance of doubt
always excluding

- 3 -



--------------------------------------------------------------------------------



 



    the MAM & Paediatric Development Program) including, without limitation, any
clinical trial or other study carried out for marketing purposes.   1.1.8  
“Closing Date” – the second Business Day after the date upon which the
conditions precedent in Clauses 2.1, 2.5, 2.6 and 2.7 are satisfied.   1.1.9  
“Combination Product” – a product in which the Compound is an active ingredient
and in relation to which a Marketing Authorisation has been granted which also:
         ***       and such other pharmaceutical product, active ingredient or
active administration or delivery technology, when used as described above,
shall be referred to individually or collectively as “Combined Product”.  
1.1.10   “Commercialisation”, “Commercialising”, or “Commercialise” – all
activities relating to the import, promotion, marketing, detail, distribution,
storage, handling, offering for sale and sale of the Product.   1.1.11  
“Commercially Reasonable Efforts” – efforts and resources commonly used in the
pharmaceutical industry for a product owned by a pharmaceutical company of
similar size and resources or to which it has rights, which product is at a
similar stage in its development or product life and is of similar market
potential and taking into account the patent and other proprietary position of
the product.   1.1.12   “Commitment” – the amount to be expended in a specified
period by Endo, directly or indirectly, in relation to (i) the clinical and
education aspects of the Product in the Territory,

- 4 -



--------------------------------------------------------------------------------



 



    including (a) Costs associated with Phase IV clinical trials and (b) Costs
relating to clinical and educational promotional activities; (ii) advertising
the Product in the Territory; (iii) marketing, selling and promoting the Product
in the Territory; (iv) public relations in relation to Product in the Territory,
together in each case with Costs relating to the same accrued in a period and
payable in a subsequent period and (v) indirect selling, general and
administrative costs and expenses allocated to marketing and selling the
Product.   1.1.13   “Competent Authority” – any national or local agency,
authority, department, inspectorate, minister, ministry official, parliament or
public or statutory person (whether autonomous or not) of any government of any
country having jurisdiction over either any of the activities contemplated by
this Agreement or over the Parties.   1.1.14   “Compound” – the compound known
as frovatriptan being R(+)-6-carboxamido-3-N-methylamino-1, 2, 3, 4
tetrahydrocarbazole succinate (1:1) monohydrate and “Compound”, including any
physiologically acceptable salts thereof.   1.1.15   “Confidential Information”
– in the case of obligations of Endo in relation to Confidential Information,
shall mean Vernalis IP and, in the case of obligations of Vernalis in relation
to Confidential Information shall mean Endo IP and, in the case of both Vernalis
and Endo, shall mean all trade secret and/or confidential information relating
to business affairs not limited to development and Commercialisation plans,
marketing plans, financial forecasts and projections, of the other supplied or
otherwise made available to them or coming into their possession in relation to
the performance of this Agreement.

- 5 -



--------------------------------------------------------------------------------



 



1.1.16   “Control” (including variations such as “Controls” or “Controlled by”)
– the ownership, either directly or indirectly, of more than 50% of the issued
share capital or any other comparable equity or ownership interest with respect
to a business entity or the legal power to direct or cause the direction of the
general management and policies of the Party in question.   1.1.17  
“Co-Promote” - the simultaneous Detailing of a Product by Vernalis field sales
force representatives and Endo field sales force representatives.   1.1.18  
“Co-Promotion Option” - Vernalis’ option to Co-promote Product as set forth in
Clauses 9.1 and 9.2.   1.1.19   “Copyright” - all (if any) right, title and
interest of Vernalis in copyright subsisting in the Marketing Materials.  
1.1.20   “Costs” – Actual out-of-pocket costs and expenses.   1.1.21   “Cost per
Detail” –Endo’s incremental Cost for the engagement of a sales representative
for Specialty Detailing in any particular Year, excluding training, meetings,
etc., which in 2004 is USD *** and which in subsequent Years will be USD ***,
adjusted for CPI, divided by ***.   1.1.22   “Cover” (including variations such
as “Covered”, “Coverage” or “Covering”) - the making, using or Commercialisation
of a given product in a Commercialised form that would infringe a Valid Claim of
a Patent Right in the absence of a license under such Patent Right. The
determination of whether a product is so Covered by a particular Patent Right
shall be made on a country-by-country basis.   1.1.23   “CPI” – the consumer
price index for the previous twelve months published by the U.S. Department of
Labor.

- 6 -



--------------------------------------------------------------------------------



 



1.1.24   “DDMAC” – the FDA’s Division of Drug Marketing, Advertising and
Communication.   1.1.25   “Detail” (including variations such as “Detailing”)-
direct face to face contact between a field sales force representative and
medical professional with prescribing or dispensing authority for the purpose of
discussing information about a pharmaceutical product(s).   1.1.26   “Disclosing
Party” - the Party which discloses Confidential Information to the other Party.
  1.1.27   “Documents” - reports, research notes, charts, graphs, comments,
computations, analyses, recordings, photographs, paper, notebooks, books, files,
ledgers, records, tapes, discs, diskettes, CD-ROM, computer programs and
documents thereof, computer information storage means, samples of material,
other graphic or written data and any other media on which Know How can be
permanently stored.   1.1.28   “Domain Names” - the URLs www.frova.com,
www.frova.org, www.frova.us, www.frova.net, www.frova.info, www.frovatriptan.com
and www.frovatriptan.us (and any equivalent addresses for any successor
electronic address system thereto).   1.1.29   “Elan Asset Transfer Agreement” -
the agreement relating to the North American Frova Assets of Elan between Elan
and Vernalis, dated May 18, 2004.   1.1.30   “Elan Group” – the group of
companies the parent of which is Elan Corporation plc, a company incorporated in
Ireland (registered no 30356) whose registered office is at Lincoln House,
Lincoln Place, Dublin 2, Ireland.

- 7 -



--------------------------------------------------------------------------------



 



1.1.31   “Encumbrance” - a mortgage, charge, pledge, lien, option, restriction,
right of first refusal, right of pre-emption, third party right or interest,
other encumbrance or security interest of any kind, or another type of
preferential arrangement (including, without limitation, a title transfer or
retention arrangement) having similar effect.   1.1.32   “Endo Copyright” –
copyright or any other intellectual property analogous to copyright including
any rights in designs subsisting or relating to any Documents, designs or other
embodiments of the trade dress for the Product, any form of advertisement in
whatever media, marketing materials, samples or other promotional gifts or any
other materials in which such rights are capable of subsisting as a matter of
law in all cases which are generated by or upon behalf of Endo or its Affiliates
during the period of this Agreement in connection with the advertising,
promotion, marketing or sale or other Commercialisation of Product.   1.1.33  
“Endo IP” - Endo Patent Rights, Endo Know How, Endo Copyrights, Endo Materials
and Endo Trade Marks.   1.1.34   “Endo Know How” - Know How owned by or licensed
to Endo or its Affiliates (other than from Vernalis) or acquired by Endo or its
Affiliates during the period of this Agreement that is necessary or useful for
or which otherwise relates to the development or Commercialisation of Product,
including Know How relating to Clinical Studies and Product Enhancements.  
1.1.35   “Endo Materials” - Materials owned by or licensed to Endo or its
Affiliates (other than from Vernalis) or acquired by Endo or its Affiliates
during the term of this Agreement that are necessary or useful for or which
otherwise relate to the development or

- 8 -



--------------------------------------------------------------------------------



 



    Commercialisation of Product, including Materials used in Clinical Studies
or being or relating to Product Enhancements.   1.1.36   “Endo Patent Rights” -
Patent Rights owned by or licensed to Endo or its Affiliates (other than from
Vernalis) which have claims which Cover Product or the making, using or
Commercialisation of the Product or that Cover Product Enhancements or the
making, using or Commercialisation of Product Enhancements.   1.1.37   “Endo
Trade Marks” – (i) the name and mark ENDO and the associated Endo logo, and
(ii) any other trade marks other than the Vernalis Trade Marks used in relation
to Products owned by or licensed to Endo during the term of this Agreement which
are the subject of Clause 13.1.   1.1.38   “Estimated Commitment” - the
estimated commitment set out in Schedule 1.   1.1.39   “Estimated Detailing
Effort” – the estimated Detailing effort specified in Schedule 5 for each Year
specified in Schedule 5.   1.1.40   “Event of Default” – as defined in the Loan
Agreement.   1.1.41   “FDA” - the United States Food and Drug Administration or
any successor agency thereto.   1.1.42   “Force Majeure” - in relation to either
Party, any event or circumstance which is beyond the reasonable control of that
Party, which event or circumstance that Party could not reasonably be expected
to have taken into account at the date of this Agreement and which results in or
causes the failure of that Party to perform any or all of its obligations under
this Agreement, including acts of God, lightning, fire, storm, flood,
earthquake, accumulation of snow or ice, lack of water arising

- 9 -



--------------------------------------------------------------------------------



 



    from weather or environmental problems, strike, lockout or other industrial
or student disturbance, act of the public enemy, war declared or undeclared,
threat of war, terrorist act, blockade, revolution, riot, insurrection, civil
commotion, public demonstration, sabotage, act of vandalism, energy or other
supplies, explosion, fault or failure of plant or machinery (which could not
have been prevented by Good Industry Practice), or Legal Requirement governing
either Party, provided that lack of funds in and of itself shall not be
interpreted as a cause beyond the reasonable control of that Party.   1.1.43  
“Formal Presentation” – an oral presentation with supporting written evidence of
the outcome of a clinical study given at a time before the formal written report
has been completed but which contains a final assessment of the results and
conclusions of such study.   1.1.44   “FTE” – the equivalent of the work of a
scientist or other project managerial professional, full time for one year,
which equates to *** hours per day, *** days per week, excluding national
holidays and reasonable vacation being a total of *** days or *** hours per year
of work.   1.1.45   “GAAP” – generally accepted accounting principles from time
to time current in USA.   1.1.46   “Generic Version” – any pharmaceutical
product that is recognized by a Regulatory Authority in the particular country
in the Territory as “AB” rated to a Product (or the equivalent in such country)
or is substitutable at the pharmacy for a prescription written for a Product.  
1.1.47   “GCP” - clinical practice as set out in:

- 10 -



--------------------------------------------------------------------------------



 



(a)   Directive 2001/20/EC and Directive 2001/83/EC as well as ICH-GCP and any
other guidelines for good clinical practice for trials on medicinal products in
the European Community as amended and applicable from time to time; and   (b)  
US Code of Federal Regulations Title 21, Parts 50 (Protection of Human
Subjects), 56 (Institutional Review Boards) and 312 (Investigational New Drug
Applications), as may be amended from time to time; and   (c)   the Declaration
of Helsinki as last amended at the 52nd World Medical Association in
October 2000 and any further amendments thereto; and   (d)   the equivalent law
or regulation in any country in the Territory.



1.1.48   “GLP” - laboratory practice as set out in:



(a)   Directive 2004/9/EC and Directive 2004/10/EC as may be amended or replaced
from time to time as well as any Rules Governing Medicinal Products in the
European Community Vol III, ISBN 92.825 9619-2 (ex OECD principles of GLP) as
amended and applicable from time to time; and   (b)   US Code of Federal
Regulations, Title 21, Part 58 (Good Laboratory Practice for Nonclinical
Laboratory Studies); and   (c)   the equivalent law or regulation in any country
in the Territory.



1.1.49   “Good Manufacturing Practice” or “GMP” - manufacture in accordance
with:

- 11 -



--------------------------------------------------------------------------------



 



(a)   Directive 91/412/EEC and Directive 2003/94/EC or any other applicable
European Community Legislation or regulation as amended and applicable from time
to time;   (b)   those practices in the manufacture of pharmaceutical products
that are recognized as the current good manufacturing practices by the FDA in
accordance with FDA regulations, guidelines, other administrative
interpretations, and rulings in connection therewith, including but not limited
to those regulations cited in 21 C.F.R. parts 210 and 211, all as they may be
amended from time to time; and   (c)   the equivalent law or regulation in any
country in the Territory.



1.1.50   “IND” - an investigational new drug application filed with the FDA
prior to beginning clinical trials in humans or any comparable application filed
with the Regulatory Authority of a country other than the United States prior to
beginning trials in humans in that country.   1.1.51   “Initial FDA Meeting” –
the meeting between Vernalis and the FDA, with Endo present (if acceptable to
the FDA), scheduled to be held on ***, with respect to the MAM & Paediatric
Development Program.   1.1.52   “Insolvency Event” - in relation to either
Party, means any one of the following:



(a)   a notice having been issued to convene a meeting for the purpose of
passing a resolution to wind up that Party, or such a resolution having been
passed other than a resolution for the solvent reconstruction or reorganisation
of that Party or for the purpose of inclusion of any part of

- 12 -



--------------------------------------------------------------------------------



 



    the share capital of that Party in the Official List of the London Stock
Exchange or in the list of the New York Stock Exchange or quotation of the same
on the National Association of Securities Dealers Automated Quotation System or
any other international stock exchange; or   (b)   a resolution having been
passed by that Party’s directors to seek a winding up order or a petition for a
winding up order having been presented against that Party which has not been
dismissed or withdrawn within 7 days of its presentation, or any analogous
action is taken in a jurisdiction other than England and Wales; or   (c)   a
resolution having been proposed by any Party to appoint an administrator, or to
apply to court for an administration order, or an application for an
administration order having been lodged with the Court whether or not by a Party
or any step is taken pursuant to the Insolvency Act 1986, Schedule B1 and/or the
Insolvency Rules 1986 to appoint an administrator out of court or any Party
enters administration, or any analogous action that is taken in a jurisdiction
other than England and Wales; or   (d)   a receiver, administrative receiver,
receiver and manager, court appointed receiver, interim receiver, custodian,
sequestrator or similar officer is appointed in respect of that Party or over
any part of that Party’s assets or any third party takes steps to appoint such
an officer in respect of that Party or an encumbrancer takes steps to enforce or
enforces its security over any part of any Party’s assets, or any analogous
action that is taken in a jurisdiction other than England and Wales; or

- 13 -



--------------------------------------------------------------------------------



 



(e)   a moratorium comes into force in respect of any Party or a Party’s
directors resolve to make a proposal for a voluntary arrangement or meetings are
convened for consideration of a proposal for a voluntary arrangement made in
relation to that Party under Part I and/or Schedule A1 of the Insolvency Act
1986, or any analogous action that is taken in a jurisdiction other than England
and Wales; or   (f)   an application or proposal is made under section 425
Companies Act 1985 (as amended), or any analogous action that is taken in a
jurisdiction other than England and Wales; or   (g)   a step or event having
been taken or arisen outside the United Kingdom which is similar or analogous to
any of the steps or events listed at (a) to (f) above in the case of Endo under
the US Bankruptcy Code (including a filing under Chapter 11 proceedings) or
other relevant laws of the USA which, in the case of a filing made against Endo,
shall not have been appealed within 7 days of having been lodged or such an
order shall have been made and not dismissed within thirty (30) days thereafter;
or   (h)   a Party takes any step, whether under the Insolvency Act 1986 or
otherwise (including starting negotiations), with a view to readjustment,
rescheduling or deferral of any part of that Party’s indebtedness, or proposes
or makes any general assignment, composition or arrangement with or for the
benefit of all or some of that Party’s creditors or makes or suspends or
threatens to suspend making payments to all or some of that Party’s creditors or
the Party submits to any type of voluntary arrangement, or

- 14 -



--------------------------------------------------------------------------------



 



    any analogous action that is taken in a jurisdiction other than England and
Wales; or   (i)   where that Party is resident in the United Kingdom it is
unable to pay or has no reasonable prospect of being able to pay its debts
within the meaning of Section 123 Insolvency Act 1986, but disregarding
references in the Insolvency Act 1986 to proving this inability to the court’s
satisfaction, or any analogous event that is taken in a jurisdiction other than
England and Wales.



1.1.53   “Interim Period” – the period between the Closing Date and the date of
Re-Launch in the USA as notified by Endo to Vernalis under Clause 6.1.1.  
1.1.54   “Inventory Statement” – the statement of the quantity and value of
Stock at the Closing Date agreed by Vernalis and Endo (or determined) in
accordance with Schedule 2.   1.1.55   “Know How” - technical and other
information which is not in the public domain, including information comprising
or relating to concepts, discoveries, data, designs, formulae, ideas,
inventions, methods, models, assays, research plans, procedures, designs for
experiments and tests and results of experimentation and testing (including
results of research or development), processes (including manufacturing
processes, specifications and techniques), laboratory records, chemical,
pharmacological, toxicological, clinical, analytical and quality control data,
trial data, case report forms, data analyses, reports, manufacturing data,
information contained in submissions to and information from ethical committees
and Regulatory Authorities, data concerning pricing or reimbursement including
discounts and rebates to particular customers, data concerning dealings with
managed and similar healthcare providers including lists of

- 15 -



--------------------------------------------------------------------------------



 



    customers and key prescribers, data concerning trade inventory levels, data
concerning returns and chargebacks and any other data covering the supply chain,
and summaries of any of the foregoing. Know How includes Documents containing
Know How, including but not limited to any rights including trade secrets,
copyright, database or design rights protecting such Know How. The fact that an
item is known to the public shall not be taken to preclude the possibility that
a compilation including the item, and/or a development relating to the item, is
not known to the public.   1.1.56   “Legal Requirement” - any present or future
law, regulation, directive, instruction, direction or rule of any Competent
Authority or Regulatory Authority including any amendment, extension or
replacement thereof which is from time to time in force.   1.1.57   “Loan
Agreement” – the loan agreement entered into by the Parties on the Signature
Date.   1.1.58   “MAM” - menstrual associated migraine.   1.1.59   “MAM &
Paediatric Development Program” – the program of work to be conducted and
managed by Vernalis hereunder for the clinical development program of the
Product for purposes of gaining an approved indication for use in MAM and
leading to Marketing Authorisation for the same and for those paediatric studies
required by FDA which program is set out in Schedule 3 hereto.   1.1.60   “MAM
Product” – the Product with a Marketing Authorisation for MAM.   1.1.61   “MAM
Product IND” - the IND number IND 48,933 (encompassing, inter alia, the
identification to study the use of

- 16 -



--------------------------------------------------------------------------------



 



    frovatriptan for the prevention of menstrually-associated migraine) filed in
respect of the Product pursuant to C.F.R. Parts 312 of the U.S. Food, Drug and
Cosmetic Act 1938.   1.1.62   “MAM Product Launch” – the commercial launch of
MAM Product in USA.   1.1.63   “Managed Care Agreements and Assigned Contracts”
– the agreements set out in Schedule 4.   1.1.64   “Marketing Authorisation” -
any approval required from a Regulatory Authority to market and sell a Product
in any country of the Territory including any approval for a label extension or
new indication and also including any pricing or reimbursement approval required
or commercially desirable.   1.1.65   “Marketing Materials”- any packaging,
advertising and promotional literature and materials in each case used in the
advertising and promotion of the Product in the Territory in Vernalis’
possession at the Closing Date.   1.1.66   “Material” - any chemical or
biological substance other than the Compound including any:



(a)   organic or inorganic element;   (b)   drug or pro-drug; and   (c)   assay
or reagent.



1.1.67   “Monies” – all monies due and outstanding to Endo from Vernalis under
the Loan Agreement from time to time.   1.1.68   “NDA” - a new drug license
application filed with the FDA to obtain Marketing Authorisation for a
pharmaceutical product in the USA, or any comparable application filed with the

- 17 -



--------------------------------------------------------------------------------



 



    Regulatory Authorities in or for a country or group of countries other than
the USA to obtain Marketing Authorisation for a pharmaceutical product in or for
that country or within that group of countries.   1.1.69   “Net Sales” - the
gross amount invoiced for sales of Product(s), in arm’s length sales by Endo or
its Affiliates, agents and distributors to Third Parties, less the following
deductions from such gross amounts which are actually incurred, allowed, accrued
or specifically allocated:



(i)   credits, price adjustments or allowances for damaged products, returns,
recalls or rejections of such products;   (ii)   cash and quantity discounts,
allowances and credits and other customary discounts (other than those granted
at the time of invoicing which have already been included in the gross amount
invoiced) or retroactive price reductions;   (iii)   chargeback payments and
rebates (or the equivalent thereof) granted to group purchasing organizations,
managed health care organizations or to federal, state/provincial, local and
other governments, including their agencies, or to trade customers;   (iv)   any
freight charges invoiced by Endo, its Affiliates, its agents or distributors,
including postage, shipping, insurance and other transportation charges; and  
(v)   sales taxes, value-added taxes (to the extent not refundable in accordance
with applicable law),

- 18 -



--------------------------------------------------------------------------------



 



    and excise taxes, tariffs and duties, and other taxes directly related to
the sale (but not including taxes assessed against the income derived from such
sale).



    “Net Sales” shall not include any provision for unpaid amounts owed by Third
Party purchasers of the Products or sales among the Parties and their respective
Affiliates or distributors.       Such amounts shall be determined from the
books and records of Endo maintained in accordance with GAAP consistently
applied.       In the event that Product is sold as a Combination Product in any
country of the Territory, the Net Sales from the Combination Product in that
country for the purposes of determining royalty payments shall be determined by
***.       In the event that the average sale price of the Product in that
country can be determined but the average sale price of the Combined Product in
that country cannot be determined, or the average sale price of the Combined
Product in that country can be determined but the average sale price of the
Product in that country cannot be determined, ***.   1.1.70   “Party” or
“Parties” - Vernalis and/or Endo.   1.1.71   “Patent Rights” - patent
applications and patents, utility certificates, improvement patents and models
and certificates of addition and all foreign counterparts of them in all
countries, including any divisional applications and patents, refilings,
renewals, re-examinations, continuations, continuations-in-part, patents of
addition, extensions, (including patent term extensions,) reissues,
substitutions, confirmations, registrations, revalidations, and any equivalents
of the foregoing in any and all countries of or to any of them, as well as any
supplementary

- 19 -



--------------------------------------------------------------------------------



 



    protection certificates and equivalent protection rights in respect of any
of them.   1.1.72   “PCP” – the Detailing of Product by sales personnel to
primary care physicians.   1.1.73   “Person” – an individual or a corporation,
partnership, association, trust or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.  
1.1.74   “Phase III Clinical Trials” - large scale, pivotal multicentre, human
clinical trials conducted in a sufficient number of patients to establish safety
or efficacy in the particular claim and indication tested and required to obtain
Marketing Authorisation.   1.1.75   “Primary Detail” – a full Product
presentation presented in the first position during a Detail in which key
Product attributes are verbally presented in a balanced manner.   1.1.76  
“Product(s)” - any pharmaceutical product in which the Compound is an active
ingredient and in relation to which Marketing Authorisation has been granted.
For the avoidance of doubt it is declared and agreed that this definition
includes (i) any form of the Product Commercialised by Endo hereunder regardless
of indication which includes all line extensions of the Product (including those
that provide for different dosage strengths); and (ii) any Product Enhancements.
If a pharmaceutical product can be marketed and sold without pricing or
reimbursement approval nothing in this definition requires such approval for it
to be classified as a Product for the purposes of this Agreement.   1.1.77  
“Product Enhancement” - any improvements made after the Closing Date in the
Product’s formulation or delivery, any and

- 20 -



--------------------------------------------------------------------------------



 



    all line extensions of the Product (including those that provide for
different dosage strengths), and any and all Combination Products and any
over-the-counter version of the Product.   1.1.78   “Product Registration”-



(a)   the NDA number NDA 021006 filed in respect of the Product pursuant to 21
C.F.R. Part 314 of the U.S. Food, Drug and Cosmetic Act 1938; and   (b)   the
New Drug Submission control number 065221 made pursuant to Division 8 of the
Food and Drugs Act Regulations (Canada); and   (c)   all supplements or
amendments to any of the foregoing.



1.1.79   “Product Registration Information”-



(a)   the complete NDA, MAM Product IND and New Drug Submission files referred
to in or served in relation to the Product Registration or MAM Product IND; and
  (b)   any and all regulatory correspondence between Elan Group and any
Regulatory Authority in the Territory in relation to the Product Registration,
MAM Product IND or the Product; and   (c)   all dossiers, data, reports and
other material in written or electronic form to the extent relating to the
Product Registration, MAM Product IND or the Product which have been filed with
any Regulatory Authority.



1.1.80   “Quarter” - each period of three months ending on 31 March, 30 June, 30
September or 31 December and “Quarterly” shall be construed accordingly.

- 21 -



--------------------------------------------------------------------------------



 



1.1.81   “Recipient Party” - the Party which receives Confidential Information
from the other Party.   1.1.82   “Registered Trademarks” - U.S. Federal Trade
Mark Registration No. 2,828,476 registered on March 30, 2004 and Canadian trade
mark application no. 1123447, each for ‘FROVA’.   1.1.83   “Regulatory
Authority” - any national, supranational (e.g., the European Commission, the
Council of the European Union, the European Agency for the Evaluation of
Medicinal Products), regional, state or local regulatory agency, department,
bureau, commission, council or other governmental entity including the FDA, in
each country involved in the granting of Marketing Authorisation for the
Product.   1.1.84   “Re-Launch” - the first invoiced commercial sale by Endo or
its Affiliates of a Product in each country of the Territory ***.   1.1.85  
“Re-Launch Date” – the date of Re-Launch in each country of the Territory.  
1.1.86   “Representatives” - each of the Parties, their Affiliates or each of
their directors, officers, employees, agents and advisors.   1.1.87   “Safety
Agreement” - a safety and data exchange agreement between the Parties dealing
with each of the Parties responsibilities in respect of pharmacovigilance.  
1.1.88   “Secondary Detail” – a full Product presentation not presented in the
first position during a Detail in which key Product attributes are verbally
presented in a balanced manner.

- 22 -



--------------------------------------------------------------------------------



 



1.1.89   “Security Agreement” – the Security Agreement to be entered into
between the Parties to which reference is made in the Loan Agreement.   1.1.90  
“Signature Date” – the date upon which this Agreement is executed by both of the
Parties to it.   1.1.91   “Specialty Detailing” – the Detailing of Product by
specialty sales personnel to neurologists.   1.1.92   “Specialty Sales Force” –
sales personnel employed by Endo for Specialty Detailing, including Vernalis
Specialty Sales Personnel.   1.1.93   “Steering Committee” or “SC” - the
committee established pursuant to Clause 7.1.   1.1.94   “Stock” - the stock of:



(a)   Frova 2.5mg Tab, 9 Count Blister with an expiration date on or after the
*** month anniversary of the Closing Date;   (b)   Those certain *** Frova 2.5
mg Tab 2 Count Blisters with an expiration date on or after *** for use as
samples;   (c)   ***;   (d)   ***; and   (e)   ***, subject to the terms set
forth in Schedule 2,



  in each case held by or on behalf of Vernalis at the Closing Date, listed in
the Inventory Statement and valued at Cost, excluding in each case inventory
which is not good, merchantable and suitable for sale.

- 23 -



--------------------------------------------------------------------------------



 



1.1.95   “Supply and Technical Agreements” -



(a)   the API Supply Agreement; and



(b)   the Frovatriptan supply agreement between Vernalis and Galen Limited,
dated January 1, 2002; and   (c)   the other supply and technical agreements
listed in Schedule 6.



1.1.96   “Territory” - Canada, Mexico, the United States of America, its
territories and possessions and the Commonwealth of Puerto Rico.   1.1.97  
“Territory Study” – a clinical trial and/or other study on Product which is
conducted by Vernalis in the Territory, as specified in Clause 8.10.   1.1.98  
“Third Party” – any Person who or which is neither a Party nor an Affiliate of a
Party.   1.1.99   “Transitional Services Agreement” - the transitional services
agreement made between Vernalis and certain companies in the Elan Group dated
May 18, 2004.   1.1.100   “UK Affiliate” – an Affiliate of Vernalis, then and
thereafter existing, incorporated or otherwise organized under the laws of
England and Wales or Scotland.   1.1.101   “Unregistered Trade Marks” –
Vernalis’ right, title and interest in the name and mark FROVA and in the logo
reproduced in Schedule 7 (The Frova Logo) in the Territory (in each case).  
1.1.102   “USD” - United States Dollars.

- 24 -



--------------------------------------------------------------------------------



 



1.1.103   “Use Suggestion” – any suggestion by Vernalis to Endo for a new
clinical use or indication for Product (including Combination Product) which
suggestion ***, provided that Endo provides evidence of such consideration or
contemplation within 10 days of Endo’s receipt of such Use Suggestion from
Vernalis.   1.1.104   “Valid Claim” - either:



(a)   a claim of an issued and unexpired patent included within Patent Rights,
which has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or un-appealed within the time allowed for appeal, and which has
not been admitted to be invalid or unenforceable through reissue or disclaimer
or otherwise; or   (b)   a claim of a pending patent application included within
Patent Rights which claim was filed and is being prosecuted in good faith and
has not been abandoned or finally disallowed without the possibility of appeal
or refiling of the application.



1.1.105   “Vernalis IP” - the Vernalis Patent Rights, Vernalis Know How,
Vernalis Materials and Vernalis Trade Marks whether any of the foregoing are in
existence as of the Closing Date or subject to the provisions of Clauses 8.11
and 8.12 come into existence during the term of this Agreement.   1.1.106  
“Vernalis Know How” - Know How owned by or licensed to Vernalis either at the
Closing Date or subject to the provision of Clauses 8.11 and 8.12 during the
term of this Agreement (but excluding for the purposes of this definition the
Product Registration and Product Registration Information) that

- 25 -



--------------------------------------------------------------------------------



 



    relates to (i) the Compound or its development or previous Commercialisation
in the Territory; (ii) Commercialisation outside of the Territory to the extent
Vernalis has rights to license the same; (iii) the MAM & Paediatric Development
Program; and (iv) Product Enhancements, to the extent Vernalis has rights to
license the same.   1.1.107   “Vernalis Materials” - Materials owned by or
licensed to Vernalis or its Affiliates (other than from Endo) at the Closing
Date or subject to the provisions of Clauses 8.11 and 8.12 acquired by Vernalis
or its Affiliates during the period of this Agreement which are Materials that
are necessary or useful for or which otherwise relate to the development or
Commercialisation of Product including Materials used in clinical studies or
being or relating to Product Enhancements.   1.1.108   “Vernalis Patent Rights”
- the Patent Rights which are owned by or licensed to Vernalis at the Closing
Date Covering the Compound or its manufacture or use in the Territory set out in
Schedule 8 and subject to the provisions of Clauses 8.11 and 8.12, any other
Patent Rights in the Territory which are owned or become owned by or licensed to
Vernalis during this Agreement which Cover (i) the making, using or
Commercialisation of Compound or Product in the form in which it exists at the
Closing Date; and (ii) Product Enhancements, to the extent Vernalis has rights
to license the same.   1.1.109   “Vernalis Speciality Sales Personnel” – sales
representatives employed by Vernalis and engaged in Specialty Detailing pursuant
to the Co-Promotion Agreement.   1.1.110   “Vernalis Trade Marks” - (i) the
Registered Trade Marks, and (ii) the Unregistered Trade Marks.

- 26 -



--------------------------------------------------------------------------------



 



1.1.111   “Year” – any period of twelve (12) months which ends December 31 in
each year.



2.   CONDITION PRECEDENT



2.1   The coming into force and effect of this Agreement is conditional on any
applicable waiting period under the Hart Scott Rodino Anti-Trust Improvements
Act 1976, as amended, and any regulations made thereunder (“HSR Act”) relating
to the proposed licenses and transfer of rights pursuant to this Agreement
having expired or been terminated. Promptly after the Signature Date, each of
Endo and Vernalis shall make any necessary filing under the HSR Act, and the
Parties will cooperate as necessary in coordinating such filings. Upon such
expiration or termination, and satisfaction of the conditions set forth in
Clauses 2.5, 2.6 and 2.7 below, this Agreement shall come into full force and
effect.   2.2   If the condition in Clause 2.1 has not been satisfied by
December 31, 2004, any Party may terminate this Agreement with immediate effect
at any time thereafter.   2.3   From the Signature Date until the Closing Date,
Vernalis shall:



2.3.1   conduct its business with respect to the Product in the Territory only
in the ordinary course of business, including maintaining and preserving
goodwill associated with the Product and confer with, and provide information
to, Endo on a regular basis concerning material operational matters and the
status of operations and finances relating to the Product in the Territory;  
2.3.2   afford to Endo employees or representatives, reasonable access to
Vernalis’ offices, properties, books and records that relate to the Product in
the Territory, and, to the extent within Vernalis’ rights under its existing
contractual relationships, reasonable access to customers, vendors, consultants
and suppliers that relate to the Product in the Territory, in each case during
normal

- 27 -



--------------------------------------------------------------------------------



 



    business hours, in order that Endo may make reasonable inspections,
investigations, analyses and audits with respect to the Product; and   2.3.3  
promptly notify Endo in writing of (a) any material notice or other material
communication from any Regulatory Authority that may affect the Product in the
Territory , including any notice of violation; (b) any actions or investigations
commenced or threatened related to the Product and (c) the occurrence or
non-occurrence of any event, condition or circumstance which would cause any
representation or warranty of Vernalis contained in this Agreement to be untrue
or inaccurate in any material respect.



2.4   Within 30 days after the Signature Date, Vernalis shall deliver to Endo,
to the extent in its possession or control (and which it is free to disclose) or
otherwise available to Vernalis given its current contractual arrangements in
effect as of the Signature Date, the following, to the extent they relate to or
affect the Product in the Territory, provided, that, delivery of the items set
forth in this Clause 2.4 shall not be a condition to the Closing Date, and
provided further that Vernalis shall use its best efforts to obtain permission
necessary to disclose any of the items set forth in Clause 2.4 which it is not
free to disclose (which, for the avoidance of doubt, shall not require Vernalis
to make any payments for such permission):



2.4.1   A list of all investigators ***;   2.4.2   Documentation as to all
formulation work performed to date on the Product, including by both Vernalis,
Vernalis’ Affiliates and contractors and the Elan Group;   2.4.3   All
documentation relating to the research grants listed on Schedule 4, including
investigator-initiated studies of which

- 28 -



--------------------------------------------------------------------------------



 



    Vernalis is aware;   2.4.4   Copies of all Marketing Materials developed
prior to and since the Product’s initial launch, whether or not actually used to
market the Product;   2.4.5   Copies of all DDMAC correspondence relating to the
marketing or sale of the Product prior to and since the initial launch of
Product;   2.4.6   Lists of prescribers, including physicians, nurse
practitioners, physician assistants, pharmacies, hospitals and other
organizations, to which Product has been Detailed, including any lists for
segmentation;   2.4.7   Report of sampling activity by physician or healthcare
provider including units distributed;   2.4.8   Copies of all Managed Care
Agreements, Assigned Contracts and Non-Assignable Contracts;   2.4.9   A list of
all trade customers (retail, wholesale and other) and any applicable rebates,
discounts, or administrative payments for each customer and sales and unit
history by lot number since the initial launch of the Product in the Territory;
  2.4.10   Updated sales, returns and rebate reports;   2.4.11   Updated
inventory reports showing WIP, API, finished product and samples;   2.4.12  
Copies of any safety agreements to which Vernalis is a party with respect to the
Product; and   2.4.13   Copies of any purchase orders from Elan or Vernalis to
the Sharp Corporation in the 12 months prior to the Signature Date.

- 29 -



--------------------------------------------------------------------------------



 



2.5   On or before the Closing Date, Vernalis shall ***.   2.6   On or before
the Closing Date, Vernalis shall deliver to Endo a report of “best price” (as
defined under the Social Security Act, 42 U.S.C. Section 1396r-8(c)(1)(c)) and
any other pricing offered to a governmental entity for the Product.   2.7  
Effective as of the Closing Date, the Parties shall have entered into a Safety
Agreement, in the form agreed pursuant to Clause 3.6.



3.   LICENSE



3.1   Subject to (i) Vernalis’ right to conduct or have conducted the MAM &
Paediatric Development Program, (ii) Vernalis’ right to conduct a Territory
Study and (iii) Vernalis’ right to co-promote under Clause 9 and Schedule 10,
and in consideration of the payments referred to in Clause 11, Vernalis hereby
grants to Endo and its Affiliates with effect from the Closing Date a sole and
exclusive (even as against Vernalis) licence for each country of the Territory
under Vernalis IP to make, have made, use, Commercialise and have Commercialised
the Product including the right to record sales for its own account.   3.2   For
the avoidance of doubt it is declared and agreed that Endo shall not be entitled
to sublicense the rights granted to it hereunder without the prior written
consent of Vernalis, provided that:



3.2.1   For the purpose of the exploitation of the rights granted to Endo
hereunder in Canada, Endo shall be entitled to sublicense to *** or any
replacement for such sublicensee from time to time as notified by Endo to
Vernalis in writing;   3.2.2   For the purpose of the exploitation of the rights
granted to Endo hereunder in Mexico, Endo shall be entitled to sublicense from
time to time as notified to Vernalis in writing;   3.2.3   Endo shall not be
restricted from appointing distributors,

- 30 -



--------------------------------------------------------------------------------



 



    advertisers, public relations agencies, consultants or advisors to assist
Endo with Commercialising the Product in the Territory; provided, however, that
Endo shall not have the right to appoint any contract sales organization or
representatives to assist it and its Affiliates in Detailing, except that ***;
and   3.2.4   Notwithstanding the provisions of this Clause 3.2, Endo shall be
entitled to sublicense the rights granted to it hereunder to an Affiliate of
Endo.



3.3   To the extent that Endo is permitted under this Agreement to sublicense
the rights granted to it hereunder, Endo shall remain responsible for all of its
obligations hereunder and if the acts or omissions of any such sublicensee cause
Endo to be in breach of this Agreement, Endo shall be responsible therefor
regardless of any remedy that Endo may have against the sublicensee for breach
of the sublicense.   3.4   Forthwith following the Closing Date and during the
period of this Agreement, Vernalis shall disclose and make available to Endo the
subject matter of any and all then-existing Vernalis IP for use in connection
with Endo’s making, having made, use and Commercialisation of the Product in the
Territory, including, but subject to Clauses 8.11 and 8.12, any and all Vernalis
IP comprising or relating to Product Enhancements and relevant Documents. In
addition to the foregoing, Vernalis shall also disclose and make available to
Endo all information relevant or necessary for Endo to fully exercise its rights
and fulfil its obligations hereunder.   3.5   Vernalis shall, at Vernalis’ cost,
provide Endo with reasonable assistance including meetings, conference calls,
exchange of documents and other appropriate forms of communication to explain
knowledge and experience obtained by Vernalis, either directly or through a
Third Party, with regard to the Product (and for the avoidance of doubt in
addition to the time spent by Vernalis on the Steering Committee) in the period

- 31 -



--------------------------------------------------------------------------------



 



    prior to Re-Launch and after the Re-Launch. Furthermore, Vernalis shall
disclose, make available and, at the request of Endo, assign, to the extent that
Vernalis has the right to do so, to Endo any agreements, rights or obligations
which become known to Vernalis after the Closing Date and which are, in Endo’s
opinion, necessary for the effective Commercialisation of the Product.   3.6  
On the Closing Date, the Parties shall execute a Safety Agreement in a form
mutually agreed and which shall be negotiated in good faith. Each Party shall
comply with the terms and conditions of the Safety Agreement, including, but not
limited to promptly providing one another with all information concerning any
charges, complaints or claims reportable to any Regulatory Authority relating to
the Product. Vernalis shall ensure that all of its and its Affiliates’ future
licensees and future sub-licensees outside of the Territory become parties to a
safety agreement that contains the same material terms as those set forth in the
Safety Agreement (including requirements regarding the timing and substance of
reports for adverse events) and are bound to report safety information in
accordance with the terms of such safety agreement. Vernalis shall, immediately
upon becoming aware of any such information, provide Endo with all information
Vernalis receives from any of its current licensees and sublicensees pursuant to
any safety agreement in existence on the Signature Date with any of such
licensees or sublicensees (or any replacement or successor agreement thereof).  
3.7   Vernalis shall, so far as is permitted by Legal Requirements and without
seeking to amend any license in existence as of the Signature Date which it has
granted outside the Territory, ensure that its Affiliates and the licensees and
sub-licensees of it or any of its Affiliates of the Compound and/or Product
outside the Territory do not market or sell such Compound or Product in the
Territory.   3.8   Vernalis hereby grants Endo a royalty-free, non-exclusive,
non-sub-

- 32 -



--------------------------------------------------------------------------------



 



    licensable and non-assignable license to use the name and mark “Elan”, the
Elan group corporate logo or any name or mark including or comprising “Elan”
(including, without limitation, as part of any of the corporate or trading names
of any Elan Group undertaking) and the stylized “e” symbol currently embossed on
the Product (the “e” Symbol) (the “Elan Marks”) as follows:



3.8.1   the Elan Marks (other than the “e” Symbol) on packaging of the Product
and the “e” Symbol on tablets in both cases which are intended for sale by Endo
or its Affiliates on or before February 18, 2005;   3.8.2   Endo shall no later
than *** destroy all existing stocks of Product in packaging bearing any Elan
Mark and remove the “e” Symbol from all equipment used to mark the Product in
Endo’s possession or control; and   3.8.3   Endo shall not intentionally violate
any of the provisions of Clause 11.4 of the Elan Asset Transfer Agreement prior
to ***.



4.   TRANSFER OF THE PRODUCT REGISTRATIONS

On or before the Closing Date, or as soon as practicable thereafter, upon
written notice from Endo, Vernalis and Endo shall transfer the Product
Registrations and the Product Registration Information to Endo free from any
Encumbrance. Vernalis shall deliver signed transfer letters to the FDA, Health
Canada or any other Regulatory Authority in the Territory, as the case may be,
and all other notice, application, submission, report and other instrument,
document, correspondence or filing presented to it by Endo that is necessary or
useful for the transfer of the Product Registrations to Endo. From the Signature
Date until the Product Registrations are transferred to Endo, Vernalis shall:
(i) submit all necessary filings, correspondence and reports, attend all
meetings and otherwise conduct all activities required to maintain the Product
Registrations, (ii) promptly submit to Endo copies of all filings and
correspondence that are submitted to any Regulatory Authority which relates to
the Product in the Territory, and (iii) provide

- 33 -



--------------------------------------------------------------------------------



 



Endo with advance written notice of any meetings or telephone calls with any
Regulatory Authority in the Territory relating to Product Registrations and
allow Endo to participate in all such meetings or telephone calls.



5.   TRANSFER OF OTHER ASSETS/TRANSITIONAL SERVICES AGREEMENT



5.1   Vernalis hereby transfers effective on (and contingent upon) the Closing
Date in the USA transfer to Endo with full title guarantee and free of any
Encumbrance:



5.1.1   in a novation or assignment and in a form satisfactory to Endo acting
reasonably, the Managed Care Agreements and Assigned Contracts and the Supply
and Technical Agreements;   5.1.2   the Stock;   5.1.3   all right, title and
interest in the Copyrights (including the Marketing Materials) and the
registrations for the Domain Names.



5.2   Vernalis shall during the Interim Period procure the provision to Endo of
the services specified in the Transitional Services Agreement (with the Costs to
Vernalis (if any) to be reimbursed by Endo to Vernalis within thirty (30) days
of receipt by Endo of Vernalis receipt therefor), but shall terminate each
service provided under the Transitional Services Agreement as soon as
practicable as agreed between Vernalis and Endo. For the avoidance of doubt it
is declared and agreed that such services may be terminated on different dates
and, if it is necessary for Vernalis to extend the time period for provision of
certain services provided by the Elan Group pursuant to the Transitional
Services Agreement (to the extent Vernalis has the right to extend the time
period for such services pursuant to the Transitional Services Agreement) to
comply with the provisions of this Clause 5, it shall do so. In relation to such
services provided by Vernalis, after the Closing Date, Vernalis shall provide to

- 34 -



--------------------------------------------------------------------------------



 



    Endo on a weekly basis a report, which will include a description of
actions, if any, taken by Vernalis or the Elan Group under the Transitional
Services Agreement which may materially affect the Product. Except as otherwise
provided in this Clause 5, Vernalis shall cause the Transitional Services
Agreement to remain in full force and effect during the Interim Period, and
thereafter, to the extent requested by Endo, but in no event to extend beyond
the expiration date of the Transitional Services Agreement.



5.3   On and after the Closing Date, Vernalis shall deliver to Endo all purchase
orders for Product received by Vernalis or Elan.   5.4   After the Closing Date,
Vernalis will use Commercially Reasonable Efforts to ensure that all Managed
Care Agreements relating to the Product which are not assigned to Endo hereunder
(the “Non-Assigned Contracts”) are maintained by the Elan Group until the
earlier of: (i) the date Endo provides written notice to Vernalis to terminate
the Non-Assigned Contracts or (ii) the expiration of Vernalis’ rights in such
Non-Assigned Contracts.   5.5   Payment Obligations.



5.5.1   Vernalis shall be responsible for any payments, rebates, administrative
fees or chargebacks (“Commercial Payments”) due to customers (including those
payments due under Managed Care Agreements and Non-Assigned Contracts) for
Products sold or dispensed up to and on the Closing Date, and Endo shall be
responsible for Commercial Payments to customers for Products sold or dispensed
after the Closing Date. After the Closing Date, (i) Vernalis shall (through the
Transitional Services Agreement) process and pay all Commercial Payments in
respect of requests received by it or the Elan Group and (ii) Endo shall process
and pay all Commercial Payments in respect of requests received by it. In the
event that, with respect to Products sold or dispensed

- 35 -



--------------------------------------------------------------------------------



 



    during the Quarter in which the Closing Date occurs, the Parties cannot
determine the date on which such Products were sold or dispensed, then the Party
that has made a Commercial Payment for such Product shall be entitled to obtain
reimbursement from the other Party on a pro rata basis for such Commercial
Payment (with Vernalis’ pro rata share constituting the proportion of days in
the Quarter up to and including the Closing Date, and Endo’s pro rata share
constituting the proportion of days in such Quarter following the Closing Date).
Either Party that has made a Commercial Payment, all or a portion of which is
the responsibility of the other Party, shall submit a payment request to the
other Party, with supporting documentation, and such other Party shall reimburse
the requesting Party for the Commercial Payment (or portion thereof) for which
it is responsible within 30 days of receipt of such request. Notwithstanding the
provisions of this Clause 5.5.1, if Endo notifies Vernalis that it disputes in
good faith the payment of any Commercial Payment for which it would otherwise be
responsible and which Vernalis has processed and paid pursuant to the terms
hereof, Vernalis shall take all commercially reasonable measures to dispute such
Commercial Payment and obtain a refund thereof and Endo shall have no
responsibility to reimburse Vernalis for the disputed portion of such Commercial
Payment until the dispute is resolved.   5.5.2   Vernalis shall be responsible
for any rebates due to a governmental entity (“Government Rebates”) applicable
to any Product sold up to and on the Closing Date. The Parties acknowledge that
the request for such payments is submitted to the NDC holder of the Product and,
as such, Vernalis will receive, process and pay Government Rebates on all
Product bearing the Elan NDC and shall within 30 days of payment,

- 36 -



--------------------------------------------------------------------------------



 



    submit to Endo an invoice for the amounts of any Government Rebates made on
Product sold after the Closing Date. In the event that, with respect to Products
sold or dispensed during the Quarter in which the Closing Date occurs, the
Parties cannot determine the date on which such Products were sold or dispensed,
then the Party that has made a Government Rebate for such Product shall be
entitled to obtain reimbursement from the other Party on a pro rata basis for
such Government Rebate (with Vernalis’ pro rata share constituting the
proportion of days in the Quarter up to and including the Closing Date, and
Endo’s pro rata share constituting the proportion of days in such Quarter
following the Closing Date). Either Party that has made a Government Rebate, all
or a portion of which is the responsibility of the other Party, shall submit a
payment request to the other Party, with supporting documentation, and such
other Party shall reimburse the requesting Party for the Government Rebate (or
portion thereof) for which it is responsible within 30 days of receipt of such
request.   5.5.3   Vernalis shall be responsible for returns from any customer
in respect of all Products sold or dispensed on or prior to the Closing Date and
Endo shall be responsible for returns in respect of all Product sold or
dispensed after the Closing Date, regardless of when such return occurs. Neither
Party shall seek to encourage Product returns or accept Product returns other
than in the ordinary course of business save, in each case, with the written
consent of the other Party. Endo shall process all Product returns received by
it and shall destroy the returned Product. Vernalis shall reimburse Endo (within
10 days of request therefor) with respect to any returns of Product sold on or
prior to the Closing Date for all Costs relating to the return, including the

- 37 -



--------------------------------------------------------------------------------



 



    Cost of destruction and related administrative costs and expenses.



5.6   For the avoidance of doubt, after the Closing Date, Endo shall book sales
in connection with all the Product in the Territory.



6.   ENDO COMMERCIALISATION



6.1   Endo and its Affiliates’ core obligations in relation to Commercialisation
of Product in the Territory shall be as follows (it being agreed that Vernalis’
sole remedies for breach by Endo or its Affiliates of Clauses 6.1.2 and 6.1.3
shall be limited to the remedies specified therein):



6.1.1   to use its Commercially Reasonable Efforts to achieve Re-Launch as soon
as practicable. Endo shall promptly inform Vernalis in writing of the occurrence
of Re-Launch in each country of the Territory. Endo shall also keep Vernalis
notified in writing of Endo’s anticipated date of Re-Launch in each country of
the Territory;   6.1.2   within *** days following the Closing Date Endo shall
provide to Vernalis a marketing plan for the period commencing on the Closing
Date and ending ***. Endo shall also provide to Vernalis no later than ***, an
Annual Marketing Plan and Budget for the upcoming Year that reflects its own
internal plans and budgets and is supportive of maximizing the market potential
of the Product, including (i) the information set out in Schedule 9, which, with
respect to each of Years *** following MAM Product Launch, shall be no less than
the *** for such Years, and (ii) the number of Details for the subsequent Year,
which, with respect to each of Years *** and ***, and each of the *** following
MAM Product Launch, shall be no less than the *** for such Years. The budget
shown in any such Annual

- 38 -



--------------------------------------------------------------------------------



 



    Marketing Plan and Budget shall be the fixed budget for the Year indicated
(“Fixed Budget”) and the number of Details shown in any such Annual Marketing
Plan and Budget shall be the fixed number of Details for the Year indicated
(“Fixed Details”). No later than (i) *** days after the end of each Year of this
Agreement or (ii) the date each Year on which Endo is obligated under applicable
law to file its annual report on Form 10-K with the United States Securities and
Exchange Commission, whichever is later, Endo shall report to Vernalis (i) the
amount actually expended by Endo on Commitment in relation to the Product in the
Territory in the previous Year and (ii) the number of Details in relation to the
Product in the Territory in the previous Year consistent with Schedule 5. If for
any two (2) consecutive Years such report shows Endo has not met *** of the
Estimated Commitments in each of such Years, royalties payable to Vernalis for
the subsequent two (2) years under Clauses 11.9.2 or 11.9.3, as the case may be,
shall be calculated as if each of the royalty levels A, B, C, D and E in such
clauses were each *** higher;   6.1.3   use Commercially Reasonable Efforts to
provide the Estimated Detailing Effort in each Year specified in Schedule 5. If
for any two (2) consecutive Years such report shows that Endo has not met a
minimum of *** of the Estimated Detailing Efforts in each of such Years, then
Vernalis shall have the right, but not the obligation, to carry out a minimum
number of Details equivalent to the average of those not carried out by Endo or
its Affiliates in the two Years in question under the Annual Marketing Plan and
Budget. If Vernalis elects to increase its number of sales force representatives
to make up such shortfall in Details, then for the following two Years, the cost
and expenses for such minimum number of additional Details undertaken by such
additional sales

- 39 -



--------------------------------------------------------------------------------



 



    force representatives shall be borne by Endo under the terms set forth in
Clause 9 hereto. Vernalis shall cooperate and coordinate with Endo the
deployment of any such additional sales force representatives and Detailing
effort; and   6.1.4   use Commercially Reasonable Efforts to exploit the
lifecycle of the Product in accordance with best practice in the pharmaceutical
industry by carrying out, where appropriate as determined by Endo in its
reasonable opinion, Clinical Studies and obtaining new Marketing Authorisations
for the Product in the Territory.



6.2   Subject always to the provisions of Clause 6.1, Endo and its Affiliates
shall use Commercially Reasonable Efforts to Commercialise Product in the
Territory as follows:



6.2.1   at all times deploy sales personnel (including any Vernalis Specialty
Sales Personnel utilized in accordance with the Co-Promotion Option) as may be
necessary to promote the Product in the Territory, taking into account the sales
volume of the Product, the number of competitors, the regulatory environment,
the potential for sales in a geographic area, the cost of sales personnel, and
other factors affecting Commercialisation;   6.2.2   market and promote the
Product in accordance with the Marketing Authorisation;   6.2.3   provide
Vernalis with (i) copies of any scientific or technical publications relating to
the Product, the Compound or any Clinical Study that it proposes to publish no
later than *** days prior to submission for publication and (ii) copies of
advertising, marketing or promotional information or materials (in written,
electronic or other forms) relating to the Product, the Compound,

- 40 -



--------------------------------------------------------------------------------



 



    any Clinical Study (including reports of Clinical Studies used as
promotional material) or any Product Enhancement;   6.2.4   notify Vernalis of
the outcome of any inspections by any Regulatory Authority of which Endo becomes
aware (either in the Territory or outside of the Territory) of the facilities at
which Product is formulated, packaged and labelled;   6.2.5   not engage, either
directly or indirectly, in the manufacture or distribution of any pharmaceutical
products which is or contains a triptan and which therefore compete with the
Product in the Territory, provided, however, that in the event of a Change of
Control of Endo, the restrictions in this Clause 6.2.5 shall no longer be
effective, but instead, for the Year following such Change of Control of Endo,
if (i) Endo (or its successor) does not meet (A) *** of the Estimated
Commitments as set forth in Clause 6.1.2 (if applicable) or (B) *** of the
Estimated Detailing Efforts as set forth in Clause 6.1.3 (if applicable) or
(ii) if such Change of Control occurs after the *** anniversary of the Closing
Date and in the Year subsequent to such Change of Control Endo (or its
successor) fails to meet at least *** of the Fixed Details and Fixed Budget set
forth in the Annual Marketing Plan and Budget for such Year, Vernalis shall have
the right to then terminate this Agreement on *** written notice to Endo;  
6.2.6   not seek customers, establish any branch or maintain any distribution
depot for the Product in any country which is outside the Territory; and   6.2.7
  not promote or otherwise solicit sales of the Product in any country outside
of the Territory.

- 41 -



--------------------------------------------------------------------------------



 



6.3   Before using a Domain Name, Endo and Vernalis shall agree as to the design
of the homepage of such Domain Name, such agreement not to be unreasonably
withheld or delayed.



7.   MANAGEMENT OF THE RELATIONSHIP



7.1   With effect from the Closing Date the Parties shall establish and run the
Steering Committee (“SC”) as follows:



7.1.1   The SC shall comprise six (6) persons (“Members”) and Endo and Vernalis
respectively shall be entitled to appoint three (3) Members, to remove any
Member appointed by it and to appoint any person to fill a vacancy arising from
the removal or retirement of such Member appointed by it. The initial Members
shall be as follows:

Endo Members



    ***       ***       ***

Vernalis Members



    ***       ***       ***



    Endo and Vernalis respectively shall each notify the other of any change in
the identities of their Members from time to time. Members may be represented at
any meeting by another person designated by the absent Member. There will be a
Chairperson who will alternate between one of the Vernalis Members and one of
the Endo Members at each meeting.   7.1.2   The SC is not a decision making body
but a forum through which the Parties can liase concerning the Commercialisation
of the

- 42 -



--------------------------------------------------------------------------------



 



    Product both inside and outside the Territory. Vernalis acknowledges and
agrees that all decisions relating to the Commercialisation of the Product in
the Territory shall be in the sole discretion of Endo, provided always that
nothing in this provision shall derogate from Endo’s obligations under this
Agreement.   7.1.3   The venue for meetings shall alternate between the premises
of the Parties. Each Party shall be responsible for its own expenses, including
travel and accommodation Costs incurred in connection with SC meetings.   7.1.4
  The SC shall have power to invite persons whose special skills or influence
might assist an SC meeting, in confidence and upon behalf of the SC, to attend
and address meetings of the SC. For the avoidance of doubt it is agreed that
such persons shall not be Members.   7.1.5   The SC Chairperson is responsible
for promptly preparing the minutes of any SC meeting, seeking unanimous approval
of those minutes from the Members who participated in the meeting, signing and
dating the approved minutes and promptly distributing a copy of the signed
minutes to each Party. It is only such signed and dated minutes which shall
constitute acceptance by the SC.



7.2   The SC shall hold meetings in person as frequently as the Members may
agree shall be necessary during the period of this Agreement, or more frequently
upon the reasonable request of either Party, but in any event no less frequently
than monthly during the first six months following the Closing Date and no less
frequently than once a Quarter thereafter. Dates of meetings to be held in
person shall be agreed by the Parties not less than thirty (30) days beforehand;
responsibility for arranging the meetings, including, at least, providing notice
and an agenda, shall

- 43 -



--------------------------------------------------------------------------------



 



    alternate between the Parties; the first meeting will take place as soon as
practicable after the Closing Date, but in no event later than twenty (20)
Business Days after the Closing Date and will be organised by Endo.   7.3   No
later than ten (10) days prior to each meeting of the SC, Endo and Vernalis will
each provide the other with written copies of all materials they intend to
present at any SC meeting, which until completion of the MAM & Paediatric
Development Program shall include a written report from Vernalis summarising its
conduct of the MAM & Paediatric Development Program since the previous meeting
and any material results. After receipt of any such report, either Party may
request additional information, and the Party to whom such request is made shall
promptly provide to the other Party such information.   7.4   The SC shall have
the following particular functions:



7.4.1   it shall be the forum through which Vernalis reports its progress with
and the results of the MAM & Paediatric Development Program;   7.4.2   it shall
be the forum through which each Party reports to the other Party details of any
clinical study in relation to Product or Product Enhancements which, in the case
of Endo, it or its Affiliates, or which, in the case of Vernalis it, its
Affiliates and its and its Affiliate’s licensees and for each of Endo’s and
Vernalis’ and their respective Affiliate’s sub-licensees are proposing to carry
out;   7.4.3   it shall be the forum through which the results of any such
clinical study are reported and through which any publications or other
advertising, marketing or promotional information or materials are exchanged;  
7.4.4   it shall be the forum through which each Party reports to the other
Party details of any Product Enhancement made by the first

- 44 -



--------------------------------------------------------------------------------



 



    Party or its Affiliates, or in the case of Vernalis, Vernalis, its
Affiliates and licensees and sub-licensees of it or any of its Affiliates. In
this respect, each Party shall have a positive obligation to report at each SC
meeting upon any such Product Enhancements which have been made by it since the
previous SC meeting; and



7.4.5   it shall be the forum through which Vernalis makes Use Suggestions to
Endo.



7.5   Both Parties acknowledge and agree that they intend to be as transparent
as reasonably possible with each other on all material issues relating to
Commercialisation of Product, its further development and the development and
Commercialisation of Product Enhancements both inside and outside the Territory
and that the forum for achieving such transparency shall be the SC.



8.   FURTHER DEVELOPMENT OF THE PRODUCT



8.1   Subject to Clause 8.2, Vernalis shall undertake and assume responsibility
for completion of the MAM & Paediatric Development Program. *** of the cost and
expense of the MAM & Paediatric Development Program, including internal FTE cost
and expense directly related to the conduct thereof, shall be the responsibility
of Vernalis, and Vernalis shall liase with Endo through the SC in an effort to
obtain a “***” (as defined in Schedule 1) indication for the MAM Product.
Notwithstanding the foregoing, and without prejudice to any rights and remedies
of Endo hereunder, Endo at its option may assume the cost and expense of the MAM
and Paediatric Development Program following notice to Vernalis. Within thirty
(30) days of the completion of any clinical trial forming part of the MAM &
Paediatric Development Program (such completion to have occurred when the data
on safety and efficacy have been analysed statistically and have undergone
quality control in accordance with GCP) by Vernalis it shall make a Formal

- 45 -



--------------------------------------------------------------------------------



 



    Presentation in relation thereto to Endo and shall supply to Endo all
Vernalis Know How necessary or useful in the case of the MAM Product for Endo to
prepare and submit a filing for an NDA for the MAM Product in the Territory and,
in the case of the Paediatric study, for Endo to submit to the FDA. Endo shall
be responsible for registration of the Product for MAM in the Territory. Endo
shall keep Vernalis fully informed concerning the progress of such registration
and shall invite Vernalis to participate in any meeting or conference calls held
with FDA, Health Canada or other Regulatory Authority concerning such
registration.   8.2   Vernalis shall use Commercially Reasonable Efforts to
complete the MAM & Paediatric Development Program as follows:



8.2.1   Until the Initial FDA Meeting, Vernalis shall hold and be the party of
record for the MAM Product IND. Promptly following the Initial FDA Meeting,
Vernalis shall transfer the MAM Product IND to Endo free from any Encumbrance.
Vernalis shall deliver signed transfer letters to the FDA and all other notice,
application, submission, report and other instrument, document, correspondence
or filing presented to it by Endo that is necessary or useful for the transfer
of MAM Product IND to Endo.   8.2.2   Vernalis shall ensure that the MAM &
Paediatric Development Program is carried out in accordance with GLP, GCP and
GMP. Any animals involved in the MAM & Paediatric Development Program shall be
provided humane care and treatment in accordance with current generally accepted
veterinary practice;   8.2.3   Vernalis shall keep or cause to be kept detailed
written records and reports of the progress of the MAM & Paediatric Development
Program in sufficient detail and in good scientific manner appropriate for all
purposes including Marketing Authorisation purposes and patent purposes. These
written

- 46 -



--------------------------------------------------------------------------------



 



    records and reports shall properly reflect all the work done and the results
achieved in carrying out the MAM & Paediatric Development Program;   8.2.4  
During the period of the MAM & Paediatric Development Program, Vernalis shall be
responsible at its cost and expense for supplying all quantities of Product
required for the purposes of conducting any human or other studies within the
MAM & Paediatric Development Program; and   8.2.5   Vernalis shall conduct and
complete, prior to the date required by the FDA (or any extensions agreed with
the FDA), the Paediatric development program of the Product set out in
Schedule 3 hereto.



8.3   Vernalis shall provide Endo with copies of any scientific or technical
publications produced by Vernalis, its Affiliates, and licensees and
sub-licensees of Vernalis or any of its Affiliates regarding the Product or
Compound no later than ten (10) days prior to submission for publication.   8.4
  Endo shall prepare, submit and prosecute all NDAs and other Regulatory
Authority filings and applications required to obtain all necessary Marketing
Authorisations and pricing approvals to Commercialise the MAM Product in each
country of the Territory. Endo shall be the owner and party of record for all
such filings, applications and approvals. The Costs associated with the
preparation, submission and prosecution of all NDAs and other regulatory filings
and applications shall be borne by Endo. At the request of Endo, Vernalis shall
take all necessary and appropriate actions to assist Endo in the preparation of
all NDAs and other Regulatory Authority filings and applications, including
providing required information with respect to the study design, data collection
and results of the MAM & Paediatric Development Program. Endo shall promptly
inform Vernalis in writing of each NDA filing made or

- 47 -



--------------------------------------------------------------------------------



 



    Marketing Authorisation obtained by Endo or its Affiliates in each country
of the Territory in relation to the MAM Product.   8.5   During the term of the
MAM & Paediatric Development Program and for a period of three (3) years
thereafter, Vernalis shall retain accurate and complete records showing the time
devoted and activities performed by each Vernalis person in performing Vernalis’
obligations under the MAM & Paediatric Development Program in sufficient detail
such that the number of Vernalis FTEs applied to the MAM & Paediatric
Development Program during each Quarter thereof can be accurately determined.  
8.6   Endo shall communicate the form and protocol of any Clinical Study it
proposes to undertake or have undertaken on its behalf to the SC and the form
and protocol of any such Clinical Study as reviewed by a Regulatory Authority,
in each case prior to the commencement of any such study. Endo shall give due
consideration to the views of the SC in respect of any Clinical Study. Endo
shall be responsible for the design and cost and expense of the conduct of any
such Clinical Study. Endo may request Vernalis to conduct any such Clinical
Study or otherwise provide assistance to Endo in relation to any such Clinical
Study, and, if the Parties can agree to terms therefor (which shall include Endo
paying the Cost of such Clinical Study), Vernalis shall conduct such Clinical
Study or provide such other assistance. Subject to any such involvement of
Vernalis, Endo shall be responsible for the conduct of any such Clinical Study,
shall provide all medical resources and Clinical Study monitors and shall keep
appropriate and complete data and records of all such trials and testing
activities. Endo shall keep the SC regularly informed as to the conduct,
progress and results of any Clinical Study and of its communications with any
Regulatory Authority in connection therewith including details of any
prospective meetings or calls and shall provide to Vernalis copies of
correspondence and meeting notes with a Regulatory Authority which in Endo’s
reasonable opinion are material.

- 48 -



--------------------------------------------------------------------------------



 



    Vernalis may, at its sole option and expense, attend any meeting or
participate in any call with a Regulatory Authority relating to such a Clinical
Study or in any meeting with a clinical research organisation appointed by Endo
to conduct the Clinical Study or the research investigators. Endo shall (at a SC
meeting) give a Formal Presentation to Vernalis in relation to each Clinical
Study conducted by it or on its behalf and Vernalis shall have prompt and full
unrestricted access to the final report and results of any Clinical Study and
the related Endo Know How.



8.7   If, having received the final form and protocol of any Clinical Study
which Endo wishes to carry out, Vernalis using its commercially reasonable
judgement decides that the conduct or outcome of that Clinical Study could
seriously damage the world-wide market for the Product, Vernalis shall have the
right to submit to Endo its reasons together with verifiable data supporting
such reasons. If Endo still wishes to go ahead with such Clinical Study, Endo
and Vernalis shall meet and endeavour to agree to a plan for the conduct of a
Clinical Study in similar form which could be carried out. If following such a
meeting the Parties still cannot agree whether the Clinical Study is likely to
seriously damage the world-wide market for the Product, Endo will not conduct
such Clinical Study.   8.8   Vernalis shall communicate the form and protocol of
any clinical study it, its Affiliates, or any licensee or sub-licensee of it or
its Affiliates proposes to undertake in relation to Product or Product
Enhancements or have undertaken to the SC and the form and protocol of any such
clinical study as reviewed by a Regulatory Authority, in each case prior to the
commencement of any such study. Vernalis shall give due consideration to the
views of the SC in respect of any such clinical study. Vernalis shall keep the
SC regularly informed as to the conduct, progress and results of any such
clinical study and of the communications of it, its Affiliates, or any licensee
or sub-licensee of it

- 49 -



--------------------------------------------------------------------------------



 



    or its Affiliates, with any Regulatory Authority in connection therewith,
including details of any prospective meetings or calls and shall provide to Endo
copies of correspondence and meeting notes with a Regulatory Authority which in
Vernalis’ reasonable opinion are material. Endo may, at its sole option and
expense, attend any meeting or participate in any call with a Regulatory
Authority relating to such a clinical study or in any meeting with a clinical
research organisation appointed by Vernalis, its Affiliates, or any licensee or
sub-licensee of Vernalis or its Affiliates to conduct the clinical study or the
research investigators. Vernalis shall (at a SC meeting) give a Formal
Presentation to Endo in relation to each clinical study conducted by it, its
Affiliates, or a licensee or sub-licensee of it or its Affiliates in relation to
Product or Product Enhancements, and Endo shall have prompt and full
unrestricted access to the final report and results of any such clinical study
and the related Vernalis Know How.   8.9   If, having received the final form
and protocol of any clinical study which Vernalis, its Affiliates, or a licensee
or sub-licensee of Vernalis or its Affiliates wishes to carry out in relation to
Product or Product Enhancements, Endo using its commercially reasonable
judgement decides that the conduct or outcome of that clinical study could
seriously damage the market for the Product in the Territory, Endo shall have
the right to submit to Vernalis its reasons together with verifiable data
supporting such reasons. If Vernalis, its Affiliates, or the licensee or
sub-licensee of Vernalis or its Affiliates still wishes to go ahead with such
clinical study, Endo and Vernalis shall meet and endeavour to agree a plan for
the conduct of a clinical study in similar form which could be carried out. If
following such a meeting the Parties still cannot agree whether the clinical
study should be carried out, Vernalis, its Affiliates, or the licensee or
sub-licensee of Vernalis or its Affiliates will not conduct such clinical study.

- 50 -



--------------------------------------------------------------------------------



 



8.10   In the event that Vernalis or any of its Affiliates seeks to undertake a
Territory Study, it shall communicate the form and protocol of such Territory
Study to the SC. Vernalis shall not undertake any Territory Study without the
prior written consent of Endo.   8.11   In the event that Vernalis or its
Affiliates develop a Product Enhancement during the term of this Agreement, Endo
shall have the option, but not the obligation, to take responsibility at its
sole cost for the technical, clinical and commercial development of such Product
Enhancement in the Territory. Endo may exercise such option at any time
following the date of notification of the Product Enhancement by Vernalis at the
SC meeting. Regardless of whether Endo exercises the option under this Clause
8.11, Vernalis or its Affiliates shall not be entitled to exploit or utilise the
Product Enhancement in the Territory.   8.12   In the event that Endo exercises
the option granted in Clause 8.11, Vernalis shall, subject to Clause 8.13,
transfer and make available to Endo the Vernalis Know How relating to such
Product Enhancement and Endo’s license under Clause 3.1 to such Product
Enhancement shall become effective.   8.13   Endo shall not be obliged to make
any upfront or milestone payment to Vernalis in respect of the Product
Enhancement licence to which reference is made in Clause 8.12, but shall pay
royalties on Net Sales of such Product Enhancement either as if it were Product
or Combination Product as the case may be. Any Net Sales of such Product
Enhancement shall be taken into account with Net Sales of the Product when
calculating the milestone events and royalty levels as specified in Clause 11.6
or 11.9. The period for the payment of royalties specified in Clause 11.11 with
respect to a Product Enhancement for which Endo has exercised the option set
forth in Clause 8.11 shall be extended, on a country by country basis, according
to whether such Product Enhancement is (i) Covered by Valid Claims of Vernalis
Patent Rights

- 51 -



--------------------------------------------------------------------------------



 



    in patents, or (ii) granted orphan designation or other regulatory or
administrative protection, in each case conferring market exclusivity to Endo
for the Product in such country in the Territory and only for so long as Endo in
its sole discretion decides to continue to sell such Product Enhancement Covered
by such patents or granted orphan designation or other administrative
protection.   8.14   In the event that Endo or its Affiliates develops a Product
Enhancement during the term of this Agreement, Vernalis shall have the option,
but not the obligation, to take responsibility at its sole cost for the
technical, clinical and commercial development of such Product Enhancement
outside the Territory. Vernalis may exercise this option at any time following
the date of notification of the Product Enhancement by Endo at an SC meeting.
Regardless of whether Vernalis exercises the option under this Clause 8.14, Endo
shall not be entitled to exploit or utilise the Product Enhancement outside the
Territory.   8.15   In the event that Vernalis exercises the option granted in
Clause 8.14 Endo shall, subject to Clause 8.15.1 or 8.15.2, as applicable,
transfer and make available to Vernalis the Endo Know How relating to such
Product Enhancement and Vernalis shall have the following license (to the extent
Endo has rights to license the same):



8.15.1   in the case of Endo IP relating solely to a Product Enhancement where
Endo or its Affiliates or contractors have generated the Endo Know How or Endo
Patent Rights as a result of a Use Suggestion, Vernalis shall have a
sub-licensable, fully paid-up, royalty free license to develop, make, have made,
use, Commercialise and have Commercialised such Product Enhancements outside the
Territory; or   8.15.2   in the case of Endo IP relating to the Product
Enhancement where Endo or its Affiliates or contractors have not generated such
Endo IP as a result of a Use Suggestion, Vernalis shall have

- 52 -



--------------------------------------------------------------------------------



 



    a sub-licensable royalty-bearing license to develop, make, have made, use,
Commercialise and have Commercialised such Product Enhancements outside the
Territory on terms to be agreed between Endo and Vernalis negotiating in good
faith. Vernalis shall not use or sub-license such Endo IP unless and until such
a license is entered into in writing by the Parties.



8.16   Vernalis shall use its best efforts to procure that its and its
Affiliates’ licensees and sub-licensees make Product Enhancements available
(through Vernalis) in the Territory for use by Endo on at least as favorable
terms as are available to Vernalis or its Affiliates from their licensees or
sublicensees outside the Territory.



9.   CO-PROMOTION



9.1   For so long as Endo is deploying sales force representatives to
Commercialise the Product in the USA, Vernalis shall have the option to
co-promote the Product with Endo in USA with effect from *** using Vernalis
Specialty Sales Personnel as part of a Specialty Sales Force. Endo shall
reimburse Vernalis a portion of the Cost of such Vernalis Specialty Sales
Personnel. This shall be calculated by reference to a percentage of the Cost per
Detail up to a maximum number of Details carried out by Vernalis in the five
Years 2006, 2007, 2008, 2009 and 2010, as specified in the following table. The
percentage of the Cost per Detail will vary according to whether the Vernalis
Specialty Sales Personnel exclusively Detail the Product or whether they Detail
the Product and any other product according to the following table.

- 53 -



--------------------------------------------------------------------------------



 



                                      YEARS

--------------------------------------------------------------------------------

  2006

--------------------------------------------------------------------------------

  2007

--------------------------------------------------------------------------------

  2008

--------------------------------------------------------------------------------

  2009

--------------------------------------------------------------------------------

  2010

--------------------------------------------------------------------------------

Maximum no. of Details to be reimbursed
  ***     * **     * **     * **     * **
% of *** where *** Vernalis Specialty Sales Personnel Detail only the Product
  ***     * **     * **     * **     * **
% of *** where *** Vernalis Specialty Sales Personnel Detail one or more other
products
  ***     * **     * **     * **     * **



9.1.1   On the basis of the foregoing financial terms, Vernalis Specialty Sales
Personnel shall have the right to Detail other products in addition to the
Product, provided that such other products are not for the treatment of migraine
or post herpetic neuralgia or in direct competition with products in other
therapeutic areas that are being Commercialised by Endo or are in Phase III
Clinical Trial or have completed clinical proof of principle by Endo.   9.1.2  
If at any time Vernalis wishes to provide additional Details in excess of the
number of Details to be reimbursed by Endo, it may provide such additional
Details provided that the total number of Details provided by Vernalis
(including Details provided pursuant to Clause 9.1) does not exceed *** the
maximum number of Details required to be reimbursed by Endo pursuant to Clause
9.1 (unless otherwise agreed in writing by Endo) at Vernalis’ own cost. Endo
shall support any such additional Detailing effort with the provision of
marketing materials, samples and, to the extent reasonable, training comparable
to that given to Endo’s own field force representatives at Endo’s cost through
***, and thereafter at Vernalis’ cost.

- 54 -



--------------------------------------------------------------------------------



 



9.2   The Co-Promotion Option may be exercised by Vernalis by written notice to
Endo at any time during the period prior to *** specifying the number of Details
which Vernalis is proposing to carry out in the Year ***. The precise number of
Details up to the maximum in any Year to be provided by Vernalis in any Year
after *** shall be notified in writing by Vernalis to Endo no later than *** the
previous Year.   9.3   Upon the exercise by Vernalis of its Co-Promotion Option,
the Parties shall on or before *** negotiate and agree to detailed terms of a
Co-Promotion Agreement for USA which will come into effect on *** the USA based
on the terms set out in Schedule 10. If the Parties fail to agree detailed terms
of a Co-Promotion Agreement for USA, Vernalis shall nonetheless have the right
to promote the Product in the USA for so long as Endo is Commercialising the
Product in the USA using its own sales force representatives on the following
basis:



9.3.1   on the terms of Clause 9.1;   9.3.2   liasing regularly with Endo on the
sales force call and deployment plan, including providing Endo with a copy of
Vernalis proposed call and deployment plan, and, so far as Vernalis is
reasonably able to do so, cooperating and coordinating with Endo on creation and
implementation of that call and deployment plan;   9.3.3   Endo shall support
such promotion efforts of Vernalis at Endo’s Cost through *** with the provision
of marketing materials, samples, and, to the extent reasonable, training;  
9.3.4   with no restriction on Vernalis’ ability to provide or co-promote other
products at the same time utilising the same sales representatives, provided
that such other products are not for the treatment of migraine or post herpetic
neuralgia or in direct competition with products in other therapeutic areas that
are

- 55 -



--------------------------------------------------------------------------------



 



    being Commercialised by Endo or are in Phase III Clinical Trial or have
completed clinical proof of principle by Endo; and   9.3.5   all sales of the
Product or MAM Product generated as a result of any of Vernalis promotional
activities shall be booked by Endo and the applicable royalty under Clause 11
paid to Vernalis by Endo.



10.   INTELLECTUAL PROPERTY – OWNERSHIP



10.1   Any and all Vernalis IP shall as between Endo and Vernalis be owned by
Vernalis. Vernalis shall own all right, title and interest in and to all Product
Enhancements made by or on behalf of Vernalis subject always to the provisions
of Clause 8.11 and Clause 8.12.   10.2   Any and all Endo IP shall as between
Vernalis and Endo be owned by Endo. Endo shall own all right, title and interest
in and to all Product Enhancements made by or on behalf of Endo subject always
to the provisions of Clause 8.14 and Clause 8.15.



11.   PAYMENTS



11.1   In consideration of the license rights granted hereunder Endo will pay to
Vernalis on the Closing Date an upfront fee equal to thirty million USD (USD
30,000,000).   11.2   In consideration of the Stock sold hereunder (i) within
thirty (30) days of agreement or determination of the Inventory Statement to
which reference is made in Schedule 2, Endo will pay to Vernalis a sum equal to
the actual Cost specified in the Inventory Statement and (ii) if appropriate,
Vernalis shall pay Endo any amounts due pursuant to paragraph 10 of Schedule 2.
  11.3   Within thirty (30) days of the first anniversary of the Closing Date
and Endo’s receipt of an invoice therefor, Endo will pay to Vernalis a one

- 56 -



--------------------------------------------------------------------------------



 



    year anniversary payment equal to fifteen million USD (USD 15,000,000).  
11.4   Within thirty (30) days of the second anniversary of the Closing Date and
Endo’s receipt of an invoice therefor, Endo will pay to Vernalis a two year
anniversary payment equal to fifteen million USD (USD 15,000,000).   11.5   The
following development milestone payment shall be paid by Endo to Vernalis in
relation to the MAM Product:



11.5.1   forty million USD (USD 40,000,000) upon receipt of the Marketing
Authorisation in the USA of the Product for MAM.



11.6   The following sales milestone payments shall be payable as set forth
below:



11.6.1   *** USD (USD ***) one time payment for the first time that aggregate
Net Sales in a Year surpass *** USD (USD ***);   11.6.2   *** USD (USD ***) one
time payment for the first time that aggregate Net Sales in a Year surpass ***
US dollars (USD ***);   11.6.3   *** USD (USD ***) one time payment for the
first time that aggregate Net Sales in a Year surpass *** US dollars (USD ***);
  11.6.4   *** USD (USD ***) one time payment for the first time that aggregate
Net Sales in a Year surpass *** US dollars (USD ***);   11.6.5   *** USD (USD
***) one time payment for the first time that aggregate Net Sales in a Year
surpass *** US dollars (USD ***); and

- 57 -



--------------------------------------------------------------------------------



 



11.6.6   seventy-five million USD (USD 75,000,000) one time payment for the
first time that aggregate Net Sales in a Year surpass one thousand two hundred
million US dollars (USD 1,200,000,000).



11.7   Each of the milestone payments subject to Clauses 11.5 and 11.6 shall
only be payable by Endo upon the first occurrence of the applicable event
whenever it occurs and shall be payable even if more than one applicable event
occurs in a Year, unless otherwise noted. Such milestone payments are
non-refundable in any circumstances whatsoever and are not creditable against
the royalties due under Clause 11.9.   11.8   Endo shall report the occurrence
of each milestone event to Vernalis within thirty (30) days of its occurrence
and at the same time shall make the milestone payment to Vernalis for which
Clauses 11.5 and 11.6 provide.   11.9   Endo will pay to Vernalis royalties on a
Product by Product basis for all Products as set forth below:



11.9.1   Except as otherwise provided in this Clause 11.9.1, no royalties shall
be payable with respect to any Year ending on or before ***. Notwithstanding the
foregoing, if aggregate Net Sales of Product in the Territory by Endo, its
Affiliates, its agents and its sublicensees in any Year ended on or before ***
are greater than one hundred and *** USD (USD ***), then Endo shall pay to
Vernalis royalties on aggregate Net Sales of the Product in the Territory in
excess of USD ***, but only to the extent Net Sales of the Product in the
Territory exceed USD *** for such Year, in accordance with the royalty rates set
forth in Clause 11.9.2 or Clause 11.9.3, as applicable. No royalties shall be
payable with respect to the first USD *** of Net Sales of Product in the
Territory for any Year ending on or before ***.

- 58 -



--------------------------------------------------------------------------------



 



11.9.2   If Marketing Authorisation for Product for MAM has not been approved,
then royalties shall be calculated as follows:       royalty = A + B + C + D + E
      where,       A equals *** per cent (***%) of that portion of aggregate Net
Sales of Product in the Territory, which, during the Year in question, is less
than or equal to *** USD (USD ***);       B equals *** percent (***%) of that
portion of aggregate Net Sales of Product in the Territory, which, during the
Year in question, is greater than *** USD (USD ***) and less than or equal to
*** USD (USD ***);       C equals *** percent (***%) of that portion of
aggregate Net Sales of Product in the Territory, which, during the Year in
question, is greater than *** USD (USD ***) and less than or equal to *** USD
(USD ***);       D equals *** percent (***%) of that portion of aggregate Net
Sales of Product in the Territory, which, during the Year in question, is
greater than *** USD (USD ***) and less than or equal to *** USD (USD ***); and
      E equals *** percent (***%) of that portion of aggregate Net Sales of
Product in the Territory, which, during the Year in question, is greater than
*** USD (USD ***).   11.9.3   if Marketing Authorisation for the MAM indication
has been approved, then royalties shall be calculated as follows for Net Sales
subsequent to the effective date of such Marketing Authorization:

- 59 -



--------------------------------------------------------------------------------



 



    royalty = A + B + C + D + E       where,       A equals *** per cent (***%)
of that portion of aggregate Net Sales of Product in the Territory, which,
during the Year in question, is less than or equal to *** USD (USD ***);       B
equals *** percent (*** %) of that portion of aggregate Net Sales of Product in
the Territory, which, during the Year in question, is greater than *** USD (USD
***) and less than or equal to *** USD (USD ***);       C equals *** percent
(***%) of that portion of aggregate Net Sales of Product in the Territory,
which, during the Year in question, is greater than *** USD (USD ***) and less
than or equal to *** USD (USD ***);       D equals *** (***%) of that portion of
aggregate Net Sales of Product in the Territory, which, during the Year in
question, is greater than *** USD (USD ***) and less than or equal to *** USD
(USD ***); and       E equals *** percent (***%) of that portion of aggregate
Net Sales of Product in the Territory, which, during the Year in question, is
greater than *** USD (USD ***).



11.10   For the purposes of milestone and royalty payments under Clauses 11.6
and 11.9, all formulations (e.g. tablets, gel caps, topical formulations,
parenteral formulations, sustained release formulations etc) of a Product will
be considered to be the same Product, regardless of the indications for which
such Product may be used.   11.11   Royalties under Clause 11.9 shall be payable
on a country by country basis for a Product for the shorter of (i) the period of
time that (a) there are Valid Claims of those Vernalis Patent Rights set out in
Schedule 8

- 60 -



--------------------------------------------------------------------------------



 



    or Endo Patent Rights which result from a Use Suggestion for such Product,
or (b) such Product is granted orphan designation or other regulatory
administrative protection as a result of a Use Suggestion, in each case
conferring market exclusivity to Endo for such Product in such country of sale,
whichever is longer, or (ii) the date when a Generic Version of such Product is
first offered in such country for sale, but in no event for longer than twenty
(20) years from the Closing Date in each country of the Territory (unless and
for so long as Endo sells Product Enhancements as set forth in Clause 8.13,
pursuant to which royalties shall be paid with regard to such Product
Enhancements).   11.12   In the event that for any Product in any country of the
Territory royalties are no longer payable under Clause 11.11(i) and it is prior
to the twenty (20) year anniversary of the Closing Date, Endo may thereafter
continue to use (i) the Vernalis Trade Marks or (ii) any trade marks used by
Endo pursuant to Clause 13.1 for the MAM Product or for any indication other
than the indication of migraine existing at the Closing Date or in relation to a
Combination Product or a Product Enhancement (excluding the ENDO name, mark and
associated logo (or successor mark or logo)) (the “Endo-Developed MAM Trade
Marks”) (and for the avoidance of doubt Endo shall have the right to terminate
such use in such circumstances on a country-by-country basis upon giving written
notice to Vernalis), provided that Endo shall, for the balance of such period in
such country to the extent it chooses to make such use, pay to Vernalis a trade
mark usage fee of *** of Net Sales of the Product sold under Vernalis Trade
Marks and/or the Endo-Developed MAM Trade Marks in such country in the
Territory, and shall, following such 20 Year period, have the right to continue
using the Vernalis Trade Marks on a royalty-free basis (the Parties
acknowledging that Endo, as the owner of the Endo-Developed MAM Trade Marks,
shall have such right and all other rights with respect to such Endo-Developed
MAM Trade Marks).

- 61 -



--------------------------------------------------------------------------------



 



11.13   Endo shall make the royalty payments due to Vernalis under Clause 11.9
or 11.12 at Quarterly intervals. Within *** days of the end of each Quarter
after Closing Date in any country, Endo shall pay all monies due to Vernalis
under Clause 11.9 or Clause 11.12. Each royalty payment shall be accompanied by
a report summarising the Net Sales of the Product (including the various
elements of the Net Sales calculation) on a country-by-country basis in the
Territory during the relevant Quarter the currency conversion rate, if
applicable, the taxes withheld, if any, which royalty calculation is being
applied and the total royalty payments due.   11.14   Whenever for the purpose
of calculating royalties conversion from any foreign currency shall be required,
such conversion shall be made as follows. When calculating the Net Sales, the
amount of such sales in foreign currencies shall be converted into USD using the
average monthly rate of exchange for such currencies at the time published in
Wall Street Journal in accordance with Endo’s then current standard practices;  
11.15   Endo shall make all payments to Vernalis under this Agreement in USD
from the USA. All payments under this Agreement shall be made free and clear of
and without set off, deduction or deferment in respect of any taxes, disputes or
claims whatsoever unless required by law or practice of any Competent Authority
provided always that (i) Endo shall have the right to set off against any sums
due from it to Vernalis under this Agreement any Monies following an Event of
Default until all such Monies have been paid but for no longer, and (ii) both
Parties shall have a right of set off as set forth in Clause 15.11. Endo and
Vernalis shall co-operate to minimize any deduction or withholding in relation
to any payments pursuant to this Agreement and, without limitation, Vernalis
shall provide Endo with a W-8BEN (or successor form) duly executed by Vernalis.

- 62 -



--------------------------------------------------------------------------------



 



11.16   Endo and its Affiliates shall keep and shall require its sublicensees to
keep, full, true and accurate records and books of account containing all
particulars that may be necessary for the purpose of calculating all royalties
payable to Vernalis and in compiling the reports due from Endo under Clauses
6.1.2 and 6.1.3 for a minimum period of *** years. Upon timely request by
Vernalis, Vernalis shall have the right to instruct an independent,
internationally recognized, accounting firm to perform an audit, conducted so
far as appropriate in accordance with GAAP, as is reasonably necessary to enable
such accounting firm to report to Vernalis the Net Sales of Product for the
period or periods requested by Vernalis or to report to Vernalis on the accuracy
of the reports issued by Endo under Clauses 6.1.2 and 6.1.3 on the following
basis:



11.16.1   such firm of accountants shall be given access to and shall be
permitted to examine and copy such books and records upon twenty (20) Business
Days notice having been given by Vernalis and at all reasonable times on
Business Days for the purpose of certifying to Vernalis either that the Net
Sales calculated and reported by Endo or its Affiliates during any Year were
calculated correctly in accordance with this Agreement (and if such
certification cannot be given specifying the reasons why which will enable the
Parties to recalculate the relevant sums) or that a report issued by Endo under
Clause 6.1.2 or 6.1.3 was accurate;   11.16.2   prior to any such examination
taking place, such firm of accountants shall undertake to Endo that they shall
keep all information and data contained in such books and records, strictly
confidential and shall not disclose such information or copies of such books and
records to any third person including Vernalis, but shall only use the same for
the purpose of the reviews and/or calculations which they need to perform in
order

- 63 -



--------------------------------------------------------------------------------



 



    to issue the certificate to Vernalis which this Clause 11.16 envisages;  
11.16.3   any such access examination and certification shall occur no more
frequently than once per year and will not go back over records more than
*** years old unless a discrepancy is found;   11.16.4   Endo shall make
available personnel to answer queries on all books and records required for the
purpose of that certification;   11.16.5   any such certification shall be final
in so far as it relates to a report issued by Endo under Clause 6.1.2 or 6.1.3;
and   11.16.6   if the certification is in disagreement with the Net Sales as
calculated by Endo, Endo shall notify Vernalis within ten (10) days of receipt
by Endo whether or not Endo agrees with the certification. If Endo notifies its
agreement with the certification within the ten (10) day period or fails to give
any notification with that period, the Net Sales calculated by the certification
shall be used for purposes of calculating any monies owed and any monies owed by
one Party to the other shall be paid by that Party. The Cost of the accountant
shall be the responsibility of Endo if the recalculation shows the Endo’s
previous figures supplied to Vernalis to be inaccurate by more than the lesser
of USD*** or *** and the responsibility of Vernalis otherwise.   11.16.7   If
within ten (10) days starting on the day after receipt of the notification
referred to in Clause 11.16.6, Endo and Vernalis have not agreed to the terms in
dispute in relation to the certification, either Party may refer the items in
dispute to a partner of at least 10 years qualified experience at an

- 64 -



--------------------------------------------------------------------------------



 



    independent, internationally recognized, public accounting firm agreed by
the Parties in writing for final and binding resolution, or failing agreement on
the identity of the public accounting firm within fifteen (15) days starting on
the day after receipt of the notification referred to in Clause 11.16.6, an
independent, internationally recognized, public accounting firm appointed on the
application of either Party by the President for the time being of the Institute
of Chartered Accountants in England and Wales. Such person appointed shall act
on the following basis:



11.16.7.1   such person shall act as an expert and not as an arbitrator;  
11.16.7.2   such person’s terms of reference shall be to determine the matters
in dispute within 20 days of his appointment;   11.16.7.3   the Parties shall
each provide such person with all information relating to the items in dispute
which such person reasonably requires and such person shall be entitled (to the
extent he considers appropriate) to base his determination on such information;
  11.16.7.4   the decision of such person is, in the absence of fraud or
manifest error, final and binding on the Parties; and   11.16.7.5   such
person’s Costs shall be paid by Endo and Vernalis as such person may determine.



11.17   All payments made to Vernalis under this Agreement shall be made by wire
transfer to the account of Vernalis Development Limited at Barclays Bank plc,
London Corporate Banking, PO Box 544, 54 Lombard Street, London EC3P 3AH, Sort
Code20-30-19, USD Account

- 65 -



--------------------------------------------------------------------------------



 



    No. ***, or any other bank account that may be notified by Vernalis to Endo
from time to time.   11.18   If either Party fails to make any payment to the
other Party hereunder on the due date for payment and the payment is not in
dispute between the Parties, and the dispute has not been resolved pursuant to
dispute resolution under Clause 22.2, without prejudice to any other right or
remedy available to that Party, that Party expecting payment shall be entitled
to charge the other Party interest (both before and after judgement) on the
amount unpaid at the annual rate of LIBOR or EURIBOR plus *** calculated on a
daily basis until payment in full is made without prejudice to that Party’s
right to receive payment on the due date. If a payment is in dispute between the
Parties, any such dispute shall be promptly submitted for resolution according
to Clause 22.2.



12.   INTELLECTUAL PROPERTY - PROSECUTION, MAINTENANCE AND ENFORCEMENT - PATENT
RIGHTS



12.1   Vernalis shall at its own cost and expense be solely responsible for the
filing, prosecution and maintenance of Vernalis Patent Rights in accordance with
the patent strategy that Vernalis and Endo, in consultation with each other,
reasonably devise, but using all reasonable endeavours to prosecute all patent
applications forming part of Vernalis Patent Rights to grant in whichever
countries of the Territory Vernalis and Endo, in consultation with each other,
deem commercially reasonable, including the conduct of any claims or proceedings
relating to them (including but not limited to any interference, reissue or
re-examination or opposition or revocation proceedings). Vernalis shall promptly
keep Endo informed of all material developments in relation to the Vernalis
Patent Rights and shall, upon Endo’s request, provide Endo with copies of
relevant documents related to the filing, prosecution and maintenance of the
Vernalis Patent Rights. Vernalis will take account of

- 66 -



--------------------------------------------------------------------------------



 



    Endo’s interest hereunder when making any submission to a patent office
(including the scope of foreign filings) and in the conduct of any proceedings
in relation to such Vernalis Patent Rights.   12.2   In the event that Vernalis
declines to file or, having filed, declines to further prosecute and maintain
any pending Vernalis Patent Rights, Vernalis shall provide Endo with written
notice thereof. In the case where Vernalis has filed but is declining to further
prosecute or maintain, such notice shall be given prior to the expiration of any
deadline relating to such activities, but in any event at least thirty
(30) Business Days prior to such deadline. In any of such circumstances Endo
shall have the right to decide that Endo should continue to file or prosecute
such Vernalis Patent Rights, and, in such case, Endo shall give written notice
to Vernalis. Vernalis shall upon receipt of any such notice from Endo assign its
right, title and interest in and to the relevant Vernalis Patent Rights to Endo
at Vernalis’ cost and expense.   12.3   Endo shall at its own cost and expense
be solely responsible for the filing, prosecution and maintenance of Endo Patent
Rights in accordance with the strategy that Endo reasonably devises but using
all reasonable endeavours to prosecute all patent applications forming part of
Endo Patent Rights to grant in whichever countries Endo deems commercially
reasonable, including the conduct of any claims or proceedings relating to them
(including but not limited to any interference, reissue or re-examination or
opposition or revocation proceedings). Endo shall keep Vernalis promptly
informed of all filings made for Endo Patent Rights including sending Vernalis a
copy of any such filing and otherwise shall keep Vernalis informed of all
material developments in relation to the Endo Patent Rights and shall, upon
Vernalis’ request, provide Vernalis with copies of relevant documents related to
the filing, prosecution and maintenance of the Endo Patent Rights.

- 67 -



--------------------------------------------------------------------------------



 



12.4   In the event that Endo declines to file or, having filed, declines to
further prosecute and maintain any pending Endo Patent Rights Endo shall provide
Vernalis with written notice thereof. In the case where Endo has filed but is
declining to further prosecute or maintain such notice shall be given prior to
the expiration of any deadline relating to such activities, but in any event at
least thirty (30) Business Days prior to such deadline. In any of such
circumstances Vernalis shall have the right to decide that Vernalis should
continue to file or prosecute such Endo Patent Rights and in such case Vernalis
shall give written notice to Endo. Endo shall upon receipt of any such notice
from Vernalis assign its right, title and interest in and to the relevant Endo
Patent Rights to Vernalis at Endo’s cost and expense.   12.5   The Parties shall
cause their patent attorneys to liase so far as practicable with respect to the
filing, prosecution and maintenance of Patent Rights falling within Vernalis
Patent Rights and Endo Patent Rights. Each Party shall be responsible for the
Cost of its own patent attorney incurred pursuant to this Clause 12.5.   12.6  
Endo may, but shall not be obliged to, at its own cost and expense, enforce the
Vernalis Patent Rights and Vernalis Know How against infringers in accordance
with the following:



12.6.1   Prior to the commencement of proceedings, Endo shall notify Vernalis of
the infringers’ activities and shall consult with Vernalis concerning the same,
but thereafter Endo shall have sole conduct of the dispute including the right
to settle. Where Endo decides to commence proceedings as plaintiff it shall be
entitled to require Vernalis to join Endo as co-plaintiff. Vernalis shall
provide all necessary assistance to Endo in relation to such proceeding, and
Endo shall on demand by Vernalis indemnify Vernalis against the Costs of such
activity unless Vernalis elects to be separately represented (which shall be at
Vernalis’

- 68 -



--------------------------------------------------------------------------------



 



    discretion) in which case such separate representation shall be at Vernalis’
own cost and expense;   12.6.2   If Endo succeeds in any such infringement
proceedings whether at trial or by way of settlement, Endo shall be entitled to
retain such part of any award of Costs and damages made in such proceedings or
settlement sum as is equal to Endo’s Costs of taking the proceedings and shall
be entitled to retain the balance received by Endo less an amount equivalent to
the royalties which would have been due to Vernalis on the balance as if they
were Net Sales which amount shall be paid to Vernalis; and   12.6.3   If Endo
fails to take any such proceedings, Vernalis may give Endo notice requesting
Endo to take such proceedings within thirty (30) days of the date of notice and
if Endo decides not to do so, Vernalis shall be entitled to do so at its own
cost and expense. Endo shall provide all necessary assistance to Vernalis in
relation to such proceedings and Vernalis shall on demand by Endo indemnify Endo
against the Costs of such activity, unless Endo elects to be separately
represented (which shall be at Endo’s discretion), in which case such separate
representation shall be at Endo’s cost and expense. Vernalis shall have sole
right to settle such proceedings, provided that such settlement does not
adversely affect Endo’s rights and interests hereunder and does not include a
license with respect to any Product in the Territory. If Vernalis succeeds in
any such proceedings it shall be entitled to retain the whole of any award of
Costs and damages made or settlement sum paid.



12.7   Each Party shall promptly take all necessary steps to facilitate the
other’s application (made either on the other’s own initiative or upon request
by the first Party) for extensions to the term of Patent Rights falling within
Vernalis Patent Rights in any country of the Territory,

- 69 -



--------------------------------------------------------------------------------



 



    including applications for supplementary protection certificates and patent
term extensions.   12.8   Notwithstanding anything to the contrary herein, for
Vernalis Patent Rights Covering the making, having made, using or
Commercialisation of a Product, should either Party receive a certification from
a Third Party in the US under the US “Drug Price Competition and Patent Term
Restoration Act of 1984 (Public Law 98-417), as amended (21 U.S.C. §
355(j)(2)(A)(vii)(IV) or a comparable provision), or its comparable law in the
country other than the USA, then such Party shall immediately give written
notice to the other Party of such certification. Endo shall then have
twenty-eight (28) days from the date such Party receives such certification to
initiate suit. In the event the twenty-eight (28) day period expires without
Endo having initiated suit, Vernalis shall have the right to immediately bring
suit against the Third Party that filed the certification. If either Party
initiates a suit within a forty-five (45) day period from the date such Party
received the certification, it will immediately notify the other Party.



13.   TRADE MARKS



13.1   The Product for the indication of migraine existing at the Closing Date
shall be promoted, advertised and sold in the Territory under and using the
Vernalis Trade Marks and the ENDO name, mark and associated logo (or successor
mark or logo). Endo shall use the symbol “®” in conjunction with the Registered
Trade Marks within a reasonable time period after receiving notice from Vernalis
that they are registered. If at any time Endo decides that it wishes to use a
trade mark other than the Vernalis Trade Marks and the ENDO name, mark and
associated logo (or successor thereto) in relation to the MAM Product in the
Territory or in relation to Product for any indication other than the indication
of migraine existing at the Closing Date or in relation to a Combination Product
or a Product Enhancement, Endo shall give written notice to

- 70 -



--------------------------------------------------------------------------------



 



    Vernalis specifying the proposed trade mark, Endo shall make filings for the
proposed trade mark in respect of Product in the countries of the Territory.  
13.2   All goodwill arising from use of the Vernalis Trade Marks by Endo during
or after the term of this Agreement shall accrue and belong to Vernalis or its
nominated Affiliate. All goodwill arising from use of the Endo Trade Marks by
Endo during or after the term of this Agreement shall accrue and belong to Endo
or its nominated Affiliates.   13.3   In relation to its use of the Vernalis
Trade Marks hereunder, Endo shall:



13.3.1   not use any of the Vernalis Trade Marks in any modified or altered form
or with any prefix or suffix or in any other language. or as part of, or in
combination or conjunction with, any other name or mark, save for any mark
including or consisting of the name and mark “FROVA”;   13.3.2   not take, or
cause to be taken, any action knowing that such action is likely to damage,
depreciate, tarnish, jeopardise or otherwise prejudice the goodwill and
reputation, image or distinctiveness associated with the Vernalis Trade Marks;  
13.3.3   not knowingly do anything that may jeopardise the enforceability or
validity of any registration of any Registered Trade Mark or lead to grounds for
the revocation of any such registration for any reason including, but not
limited to, knowing use of any Registered Trade Mark in a manner which may be
misleading to the public;   13.3.4   use the Vernalis Trade Marks only in
connection with Product complying with the quality and other specifications of
the Product Registrations;

- 71 -



--------------------------------------------------------------------------------



 



13.3.5   not knowingly apply to register in its own name in the Territory any
Vernalis Trade Mark nor any trade mark so nearly resembling them or any of them
as may be likely to cause confusion based upon its use of the Vernalis Trade
Marks under this Clause 13, or otherwise at any time; and   13.3.6   not
knowingly use in connection with the Product any other trade mark or trade name
which is confusingly similar to any of the Vernalis Trade Marks.



13.4   The final decision on packaging, design and labelling for the Territory
shall be Endo’s.   13.5   Vernalis or its designated Affiliate shall at its own
cost and expense be solely responsible for the filing, prosecution and
maintenance of the Registered Trade Marks in the Territory, and shall use its
Commercially Reasonable Efforts to file and prosecute the trade mark
applications forming part of Vernalis Trade Marks in the Territory.   13.6   In
the event that Vernalis or its designated Affiliate declines to file or, having
filed, declines to further prosecute and maintain the Registered Trade Marks in
the Territory, Vernalis or its designated Affiliate shall provide Endo with
written notice thereof prior to the expiration of any deadline relating to such
activities, but in any event at least thirty-five (35) days prior notice. In
such circumstances Endo shall have the right to decide, with reason and with
written notice at least twenty (20) days prior to the deadline, that Vernalis or
its designated Affiliate should continue to file or prosecute the Vernalis Trade
Marks. Vernalis or its designated Affiliate shall then have the option, with at
least ten (10) days notice to Endo, to:



13.6.1   continue to file or prosecute the Vernalis Trade Marks in Vernalis or
its designated Affiliate’s own name and expense; or

- 72 -



--------------------------------------------------------------------------------



 



13.6.2   allow Endo to file or prosecute the Vernalis Trade Marks in Vernalis or
its designated Affiliate’s name and at Vernalis or its designated Affiliate’s
expense using counsel of Endo’s own choice, in which instance Endo shall invoice
Vernalis or its designated Affiliate for such expenses within 30 days of the end
of each Quarter, such invoice to be payable within 30 days.



13.7   Each Party shall promptly notify the other Party or its designated
Affiliate in writing if it becomes aware of any infringement or unauthorized use
by a Third Party of the Vernalis Trade Marks in the Territory.   13.8   In the
event of an infringement of the Vernalis Trade Marks by a Third Party in the
Territory, Vernalis or its designated Affiliate shall have first right to bring
any action or proceedings, and shall have sole control of the conduct of any
such proceedings, including, the right to settle them, provided such settlement
does not adversely affect Endo’s rights and interests within the Territory.  
13.9   Without prejudice to Clause 13.8, Endo shall have the right to be joined
as a co-plaintiff, in which case, Vernalis or its designated Affiliate shall at
its sole discretion and cost appoint counsel to act on behalf of both Vernalis
or its designated Affiliate and Endo. In such a situation, if Vernalis or its
designated Affiliate and Endo succeed in any such proceedings in relation to an
infringement in the Territory of the Vernalis Trade Marks, whether at trial or
by way of settlement, in obtaining damages or any other financial payment to
Vernalis or its designated Affiliate and/or Endo:



13.9.1   Vernalis or its designated Affiliate shall first deduct for itself all
of its costs and expenses incurred in relation to such proceedings; and

- 73 -



--------------------------------------------------------------------------------



 



13.9.2   then the Parties shall share such damages or other payment 50:50.



13.10   In the circumstances of Clause 13.9, in the event that Endo elects not
to be joined as a co-plaintiff, Endo shall, at Vernalis’ or its designated
Affiliate’s reasonable request and expense, provide Vernalis or its designated
Affiliate with reasonable assistance in relation to such action or proceedings
in the Territory. Vernalis or its designated Affiliate shall have sole control
of the conduct of any such proceedings, including the right to settle them,
provided that such settlement does not adversely affect Endo’s rights and
interests hereunder. If Vernalis or its designated Affiliate succeeds in any
such proceedings in relation to an infringement in the Territory, whether at
trial or by way of settlement, in obtaining damages or any other financial
payment Vernalis shall be entitled to retain all such damages or other financial
payment awarded in such proceedings or agreed in any such settlement for its own
account.   13.11   In the event that Vernalis or its designated Affiliate fails
to institute an action or proceeding in relation to an infringement of the
Vernalis Trade Marks in the Territory for more than ninety (90) days from
notification of the infringement pursuant to Clause 13.7, and if Endo wishes to
do so, Endo shall, provided it has given written notice to Vernalis or its
designated Affiliate, be entitled to institute action or proceeding in its own
name and Vernalis or its designated Affiliate shall do all such acts and things
at Endo’s cost and expense as Endo shall reasonably request to assist Endo in
such proceedings, including, lending its name to such proceedings. Endo shall
have sole control of the conduct of any such proceedings, including the right to
settle them, provided such settlement does not adversely affect Vernalis’ or its
designated Affiliate’s rights and interests outside of the Territory, and shall
be entitled to retain any financial payment awarded in such proceedings or
agreed in any such settlement for its own account.

- 74 -



--------------------------------------------------------------------------------



 



14.   GUARANTEE BY VERNALIS PLC



14.1   Vernalis plc, a public limited company incorporated under the laws of
England and Wales (the “Guarantor”), hereby unconditionally and irrevocably
guarantees to Endo the performance of all of the obligations of Vernalis under
Clause 15 of this Agreement, including the due and prompt payment by Vernalis of
any amounts payable under Clause 15 of this Agreement and the satisfaction of
each of the representations, warranties and indemnities of Vernalis set forth
therein(the “Guaranteed Obligations”). In case of the failure of Vernalis
promptly to pay any amounts or to make whole Endo for any of its obligations
under Clause 15 of this Agreement, the Guarantor hereby agrees to cause the
payment of such amounts to be made promptly when and as such amounts become due
and payable and as if such amounts were paid by Vernalis. The Guarantor hereby
agrees that its obligations hereunder will be absolute and unconditional,
irrespective of, and will be unaffected by, the validity, regularity or
enforceability of the obligations of Vernalis under this Agreement, the absence
of any action to enforce the same, the dissolution, the insolvency or bankruptcy
of Vernalis or any other circumstance which might otherwise constitute a legal
or equitable discharge or defense of a guarantor or surety. The Guarantor hereby
waives the benefits of diligence, presentment, demand of payment, any
requirement that Endo protect, secure, perfect or insure any security interest
in or other lien on any property subject thereto or exhaust any right or take
any action against Vernalis or any collateral, filing of claims with a court in
the event of dissolution, insolvency or bankruptcy of Vernalis, any right to
require a proceeding first against Vernalis, protect, notice and all demands
whatsoever and covenants that its obligations hereunder will not be discharged
except by complete payment of the amounts due by Vernalis under Clause 15 of
this Agreement. Notwithstanding the foregoing, unless Vernalis has legally
dissolved, Endo agrees to give Vernalis notice of any claim under this

- 75 -



--------------------------------------------------------------------------------



 



    Agreement prior to making any demand under this Clause 14 in respect of the
Guaranteed Obligations. In the event that any payment to Endo in respect of any
amounts due by Vernalis under Clause 15 of this Agreement is rescinded or must
otherwise be returned for any reason whatsoever, the Guarantor will remain
liable for such amounts to the extent provided herein as if such amounts had not
been paid. The aggregate amount to be paid under this Clause 14 by the Guarantor
shall be net of any prior payment to Endo by Vernalis in respect of such
Guaranteed Obligations.



15.   WARRANTIES AND LIABILITY



15.1   Each Party represents and warrants to the other Party that:



15.1.1   it has the legal power, authority and right to enter into this
Agreement and to perform its respective obligations in this Agreement; and  
15.1.2   it is not at the Signature Date or the Closing Date a party to any
agreement, arrangement or understanding with any Third Party which in any
significant way prevents it from fulfilling any of its material obligations
under the terms of this Agreement; and   15.1.3   it has disclosed to the other
all information and material which is material to the decision of the other to
enter into this Agreement.



15.2   Vernalis represents and warrants to Endo that Vernalis is the sole owner
of the Vernalis Patent Rights set out in Schedule 8 and Registered Trademarks,
and is the sole owner or licensee of all other Vernalis IP, with the right to
grant to Endo the rights which are granted in this Agreement (including, without
limitation, the rights in the Elan Marks granted to Vernalis pursuant to Clause
3.8), free and clear of any Encumbrances which would prevent or impair the grant
of such rights and that Vernalis is otherwise free of any duties or obligations
to third parties which may conflict with the terms of this Agreement.

- 76 -



--------------------------------------------------------------------------------



 



15.3   Vernalis represents and warrants to Endo that Elan Group and Vernalis
have terminated the Second Amended and Restated Licence Agreement, dated
March 15, 2002, on the terms set forth in the Elan Asset Transfer Agreement.  
15.4   Vernalis represents and warrants to Endo that Vernalis has acquired,
pursuant to the Elan Asset Transfer Agreement, certain rights of Elan Group
under certain supply agreements and residual contracts set forth in the Elan
Asset Transfer Agreement and all of Elan Group’s other rights and assets
relating to the development, production, marketing, distribution, sales and
supply of the Product in the Territory.   15.5   Vernalis represents and
warrants that as at the Signature Date and the Closing Date, there are no
actual, and, so far as Vernalis is aware, there are no threatened proceedings
relating to infringement of Third Party intellectual property rights by the use
of Vernalis IP and Vernalis has used all reasonable endeavours to ensure that
the Vernalis IP will not infringe the rights of any Third Party and that the
Vernalis IP is not the subject of any actual or threatened challenge or
revocation proceedings.   15.6   Save as is expressly stated in Clauses 15.1,
15.2, 15.3, 15.4 and 15.5 no representation, condition or warranty whatsoever is
made or given by or on behalf of Vernalis or Endo.   15.7   Vernalis shall have
the control of clinical trials conducted under the MAM & Paediatric Development
Program and shall be the sponsor of such trials and, in such capacity, shall be
responsible for the payment of any compensation due to any participants in such
trials who suffer death or bodily injury pursuant to any legal rights or
applicable industry guidelines. Vernalis shall indemnify Endo and its
Representatives against any and all liability, loss, damage, cost and expense
(including legal costs) incurred or suffered by Endo and/or its Representatives
as a result of any claim brought against Endo and/or its Representatives arising
out of or related to any clinical trials conducted by, or under the

- 77 -



--------------------------------------------------------------------------------



 



    supervision of, Vernalis in connection with the Product, including clinical
trials conducted in connection with the MAM & Paediatric Development Program.  
15.8   Subject always to the provisions of Clause 15.12 Endo shall be
responsible for and shall indemnify Vernalis and its Representatives against any
and all liability, loss, damage, cost and expense (including reasonable legal
Costs) incurred or suffered by Vernalis and/or its Representatives as a result
of any claim brought against Vernalis by a Third Party which arises as a result
of:



15.8.1   The activities of Endo or its Representatives under this Agreement
(except as covered by Vernalis’ indemnity obligations under Clause 15.9);  
15.8.2   A breach by Endo of any representation or warranty made by it in this
Agreement;   15.8.3   A breach by Endo or its Affiliates of the Safety
Agreement;   15.8.4   The Product(s) manufactured, marketed, distributed, or
sold by or on behalf of Endo having caused death or bodily injury, except to the
extent covered by Vernalis’ indemnity to Endo under Clause 15.9;   15.8.5   The
infringement or other violation of any intellectual property rights of any Third
Party arising out of the manufacture, use or Commercialisation of the Product in
the Territory, solely to the extent related to activities, resulting in or
within the scope of Endo IP under the terms of and during the term of this
Agreement;   15.8.6   The conduct of Endo’s business other than in connection
with this Agreement;

- 78 -



--------------------------------------------------------------------------------



 



    except, in each case, where the claim is the result, either directly or
indirectly, of a negligent act or omission or gross misconduct on the part of
Vernalis or any of its employees or Affiliates.



15.9   Subject to the provisions of Clause 15.12, Vernalis shall be responsible
for and shall indemnify Endo and its Representatives against any and all
liability, loss, damage, cost and expense (including reasonable legal Costs)
incurred or suffered by Endo and/or its Representatives as a result of any claim
brought against Endo or its Representatives by a Third Party which arises as a
result of:



15.9.1   The activities of Vernalis or its Representatives under this Agreement
(except as covered by Endo’s indemnity obligations under Clause 15.8);   15.9.2
  A breach by Vernalis of any representation or warranty made by it in this
Agreement;   15.9.3   A breach by Vernalis or its Affiliates of the Safety
Agreement or a breach by Vernalis of Clause 3.6;   15.9.4   Any claim relating
to any Product manufactured on or before the Closing Date, including Stock
manufactured on or before the Closing Date, including the 2.5 mg 9 Count Blister
and any claim that Product manufactured on or before the Closing Date does not
meet the Specifications set forth in the Product Registrations;   15.9.5   Any
claim in relation to Product in countries outside the Territory, except where
the claim is the result, either directly or indirectly, of any activities of
Endo or any of its employees or Affiliates;   15.9.6   The return of Product
which is at wholesalers at the Signature Date with an expiration date on or
before the first Year anniversary of the Signature Date;

- 79 -



--------------------------------------------------------------------------------



 



15.9.7   Any claim by Elan Group or any Affiliate of Elan Group, including
claims arising out of the Second Amended and Restated Licence Agreement between
Vernalis and Elan Pharma International Limited, dated March 15, 2002, the
Agreement Relating to the North American Frova Assets of Elan between Elan and
Vernalis, dated May 18, 2004, or any other agreement between a member of the
Elan Group and Vernalis or its Affiliates relating to the Commercialisation of
the Product;   15.9.8   Any claim that Product(s) has caused death or bodily
injury relating to (i) a design defect or alleged inherently dangerous nature of
the Product(s), to the extent such design defect or alleged inherent danger is
not caused by a modification to the Product made by Endo, provided, that,
Vernalis’ indemnity obligation for such design defect or alleged inherent danger
shall not exceed *** USD (USD***) per occurrence, or (ii) testing, clinical
trials (included the MAM & Paediatric Development Program) or other activities
undertaken by or on behalf of Vernalis with respect to Product approvals by a
Regulatory Authority;   15.9.9   Claims arising out of the manufacture, use, or
Commercialisation of the Product(s) as formulated as of the Signature Date or
the Closing Date and for the use approved by Regulatory Authorities as of the
Signature Date or the Closing Date and for the MAM Product, each under the terms
of this Agreement relating to any infringement or other violation of
intellectual property rights of any Third Party.



15.10   Subject to the provisions of Clause 15.12, in addition to Vernalis’
indemnification obligations under Clause 15.9, Vernalis shall be responsible for
and shall indemnify Endo and its Representatives against any and all liability,
loss, damage, cost and expense, arising out of any

- 80 -



--------------------------------------------------------------------------------



 



    recall of the Product(s), voluntary or otherwise, or closure or interruption
of any manufacturing facilities, where such recall, closure or interruption is
attributable to Product(s) manufactured prior to the Closing Date, provided,
that as soon as practicable following the Closing Date, Endo has assisted in the
generation and implementation of a stratified sampling protocol to address blend
uniformity in the manufacturing of the Product.   15.11   Upon receipt by a
Party and/or its Representatives seeking indemnification hereunder (an
“Indemnified Party”) of notice of any action, suit, proceeding, claim, demand or
assessment against such Indemnified Party which might give rise to any
liability, loss, damage, cost or expenses, the Indemnified Party shall give
prompt written notice thereof to the Party from which indemnification is sought
(the “Indemnifying Party”) indicating the nature of claim and the basis
therefor, provided that the failure to give such prompt notice shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent the
Indemnifying Party or the defense of any such claim is materially prejudiced
thereby. The Indemnifying Party shall have the right, at its option, to assume
the defense of, at its own expense and by its own counsel, any such claim
involving the asserted liability of the Indemnified Party. If any Indemnifying
Party shall undertake to compromise or defend any such asserted liability, it
shall promptly notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall agree to cooperate fully with the Indemnifying Party and
its counsel in the compromise of, or defense against, any such asserted
liability; provided, however, that the Indemnifying Party shall not, as part of
any settlement or other compromise, admit to liability or agree to an injunction
without the written consent of the Indemnified Party. Notwithstanding an
election by the Indemnifying Party to assume the defense of any claim as set
forth above, such Indemnified Party shall have the right (at its own expense if
the Indemnifying Party has elected

- 81 -



--------------------------------------------------------------------------------



 



    to assume such defense) to employ separate counsel and to participate in the
defense of any claim. In the event that the Indemnified Party has a reasonable
basis to believe that the Indemnifying Party may not have sufficient funds to
satisfy such indemnification obligation and the Indemnifying Party upon request
by the Indemnified Party cannot provide assurances of its ability to satisfy
such obligation to the reasonable satisfaction of the Indemnified Party, the
Indemnified Party may deduct, defer or otherwise offset from any payment
obligations under this Agreement (if any) amounts reasonably necessary to
satisfy such indemnification obligation.   15.12   Notwithstanding any other
provision of this Agreement, neither Party shall be liable to the other in
contract, tort, negligence, breach of statutory duty or otherwise for any loss,
damage, costs or expenses of any nature whatsoever incurred or suffered by the
other or its Affiliates of an indirect or consequential or punitive nature,
including any indirect or consequential economic loss or other indirect or
consequential loss of turnover, profits, loss of enterprise value, business or
goodwill or otherwise.   15.13   Each of Endo and Vernalis shall secure and
maintain comprehensive general liability insurance including, product liability,
contractual liability, personal injury, and insurance against claims regarding
the development, manufacture, delivery, storage, handling and use of Product
under this Agreement, in such amounts as it customarily maintains for similar
products and activities in accordance with prudent insurance practice.
Notwithstanding the foregoing, each of Endo and Vernalis shall be entitled to
self-insure risks in accordance with their respective risk management policies.

- 82 -



--------------------------------------------------------------------------------



 



16.   CONFIDENTIALITY



16.1   Each of the Parties undertakes and agrees to:



16.1.1   keep the Confidential Information secret and confidential and shall not
disclose it to any Third Party without the other Party’s prior written consent
save as expressly or impliedly permitted under this Agreement;   16.1.2   only
use the Confidential Information for the purposes envisaged under this Agreement
and not to use the same for any other purpose whatsoever; and   16.1.3   ensure
that only those of its officers, consultants, employees (including without
limitation directors), licensees, sub-licensees, Affiliates and such third
parties who are directly concerned with the carrying out of this Agreement have
access to the Confidential Information on a reasonably applied “need to know”
basis and are informed of the secret and confidential nature of such
Confidential Information.



16.2   The obligations of confidentiality referred to in Clause 16.1 shall not
extend to any Confidential Information which:



16.2.1   is or becomes generally available to the public otherwise than by
reason of breach by a Recipient Party of the provisions of that Clause; or  
16.2.2   is known to the Recipient Party and is at its free disposal at the time
of its disclosure to the Recipient Party (having been generated independently by
the Recipient Party or a Third Party in circumstances where it can be shown that
it has not been derived from access to the Disclosing Party’s Confidential
Information); or

- 83 -



--------------------------------------------------------------------------------



 



16.2.3   is subsequently disclosed to the Recipient Party without obligations of
confidentiality by a Third Party owing no such obligations to the Disclosing
Party in respect of that Confidential Information; or   16.2.4   is required by
law to be disclosed (including as part of any regulatory submission or approval
process) and then only (subject to Clause 16.3) when prompt written notice of
this requirement has been given to the Disclosing Party so that it may, if so
advised, seek appropriate relief to prevent such disclosure provided always that
in such circumstances such disclosure shall be only to the extent so required
and shall be subject to prior consultation with the Disclosing Party with a view
to agreeing to the timing and content of such disclosure.



16.3   The requirement under Clause 16.2.4 to notify the Disclosing Party when
Confidential Information is required to be disclosed by law shall not apply when
such disclosure is required as part of any regulatory submission or approval
process or for the purposes of marketing.   16.4   In the event that a court or
Competent Authority assumes partial or complete control over the assets of a
Recipient Party based on an Insolvency Event of that Party, the Recipient Party
shall:



16.4.1   promptly notify such court or Competent Authority:



(a)   that Confidential Information received from the Disclosing Party is in the
ownership or co-ownership of the Disclosing Party; and   (b)   of the
confidentiality obligations under this Agreement; and



16.4.2   to the extent permitted by law, take all steps necessary or desirable
to maintain the confidentiality and security of the

- 84 -



--------------------------------------------------------------------------------



 



    Disclosing Party’s Confidential Information and to ensure that the court or
Competent Authority maintains that Confidential Information in confidence in
accordance with this Agreement.



16.5   The Parties understand that remedies in damages may be inadequate to
protect against any breach of any of the provisions of this Clause 16 by either
Party or their employees, officers or any other person acting in concert with it
or on its behalf. Accordingly, each Party shall be entitled to seek the granting
of interim and final injunctive relief by a court of competent jurisdiction in
the discretion of that court against any action that constitutes any breach of
this Clause 16.   16.6   The Parties agree that the obligations of
confidentiality set out in this Clause 16 shall continue to apply following the
termination of this Agreement for whatever reason.



17.   TERM AND TERMINATION



17.1   Subject to the other provisions of this Clause 17, this Agreement shall
expire on a country by country basis in the Territory when no further payment is
due from one Party to the other hereunder in relation to sales of Product in
that country, and in such circumstances (or upon other cessation of a royalty
obligation hereunder for a Product in a country in the Territory), Endo shall
have a sub-licensable, fully paid-up, royalty free license to develop, make,
have made, use, Commercialise and have Commercialised Product in the Territory
under the Vernalis Know How.   17.2   Each of the Parties (the “Terminating
Party”) shall have the right to terminate this Agreement for cause with
immediate effect upon giving written notice of termination to the other (the
“Defaulting Party”) upon the occurrence of any of the following events at any
time during this Agreement:



17.2.1   the Defaulting Party commits a material breach of this Agreement which
shall not have been remedied (i) within thirty

- 85 -



--------------------------------------------------------------------------------



 



    (30) days of the receipt by it of a written notice from the other Party
identifying the breach and requiring its remedy, with respect to any failure to
pay amounts due pursuant to Clause 11 (except in the case of failure to pay
amounts that are subject to good faith dispute) and (ii) within ninety (90) days
of the receipt by it of a written notice from the other Party identifying the
breach and requiring its remedy, with respect to any other material breaches;
and   17.2.2   if an Insolvency Event occurs in relation to the Defaulting
Party. In any event when a Party first becomes aware of the likely occurrence of
any Insolvency Event in regard to that Party, it shall promptly so notify the
other Party in sufficient time to give the other Party sufficient notice to
protect its interests under this Agreement



17.3   Endo shall have the right at any time to give twelve (12) months’ notice
of termination in writing to Vernalis if in Endo’s sole opinion Endo decides not
to proceed with this entire Agreement for whatever reason. including but not
limited to safety, efficacy or other scientific or technical or strategic
commercial or legal reasons. This Agreement shall terminate upon expiration of
such twelve (12) month notice period. For the avoidance of doubt it is declared
and agreed that any payments due and owing during such notice period shall
continue to be due and payable.   17.4   During any period during which notice
has been given by Vernalis under Clause 17.2 or by Endo under Clause 17.3, Endo
and its Affiliates shall do all such acts and things that Vernalis may
reasonably require to prepare for the transition of the Product back to Vernalis
as envisioned in Clause 18.1.



18.   CONSEQUENCES OF TERMINATION

- 86 -



--------------------------------------------------------------------------------



 



18.1   Upon a termination of this Agreement by Endo pursuant to Clause 17.3 or
by Vernalis pursuant to Clause 17.2 (for cause) (which the Parties agree shall
not terminate the provisions of this Agreement expressed to survive its
termination), Endo shall:



18.1.1   have no further licenses under this Agreement and shall not after the
date of termination itself develop, manufacture, have manufactured, use or
Commercialise Product or otherwise use the Vernalis IP, except that in the case
of termination by Vernalis under Clause 17.2 Endo shall have the right to sell
that part of its inventory of Product on hand as of the date of termination
which is the subject of orders for Product accepted prior to the date of
termination for a period of six (6) months after the date of termination, and,
within thirty (30) days after disposition of such inventory pursuant to the
fulfilment of such orders, Endo will forward to Vernalis a final report and pay
all royalties due hereunder for Net Sales of Product during such period;  
18.1.2   grant to Vernalis, to the extent Endo has rights to license the same,
an exclusive fully paid up royalty free sub-licensable licence under any Endo IP
(excluding the Endo name, mark and associated logo) and Endo Copyright used
previously by Endo hereunder, solely to develop, have developed, make, have
made, use, have used and Commercialise the Product in the Territory (including,
for the avoidance of doubt, all and any Product Enhancements made by Endo, its
Affiliates, distributors or contractors, but on such terms to be agreed by the
Parties negotiating in good faith) and to use such Endo IP as necessary for this
purpose. For the avoidance of doubt it is declared and agreed that the
provisions of this Clause 18.1.2 shall not vary any previous license granted by
Endo under the provision of Clause 8.15;

- 87 -



--------------------------------------------------------------------------------



 



18.1.3   deliver up to Vernalis any Documents and Know How comprised in such
Endo IP and also any and all Vernalis IP;   18.1.4   deliver up to Vernalis any
and all stocks of Product in its possession, power, custody or control subject
always to Endo’s right to sell Product which is the subject of pre-termination
date orders pursuant to Clause 18.1.1;   18.1.5   commensurate with legislative
and regulatory requirements, transfer to Vernalis or its nominee all Marketing
Authorisations, INDs, NDAs and other regulatory filings and approvals for the
Product. In the event that in any country such a transfer is not possible, Endo
shall use reasonable endeavours to ensure that Vernalis has the benefit of the
relevant Marketing Authorisations, INDs, NDAs and other regulatory filings and
approvals and, to this end, consents to any Regulatory Authority
cross-referencing to the data and information on file with any Regulatory
Authority as may be necessary to facilitate the granting of second Marketing
Authorisations, INDs, NDAs, regulatory filings and approvals to Vernalis, and
Endo agrees to complete whatever other procedures are reasonably necessary in
relation to the same to enable Vernalis (either itself or in conjunction with a
Third Party) freely to develop and sell the Product in substitution for Endo at
Vernalis’ expense;   18.1.6   use its reasonable endeavours to assign to
Vernalis the benefit and burden of any agreement made between Endo and any
clinical researcher, contract manufacturer, managed care provider or
sub-licensee in relation to Product;   18.1.7   transfer to Vernalis the Domain
Name registrations;   18.1.8   provide Vernalis with all reasonable assistance
in relation to Vernalis’ appointment of a Third Party manufacturer of Product;

- 88 -



--------------------------------------------------------------------------------



 



18.1.9   if Endo has itself been manufacturing Product, supply or procure the
supply to Vernalis with Product pursuant to the terms of a manufacture and
supply agreement to be agreed in good faith between the Parties but at a cost of
goods no higher to Vernalis than Endo’s fully absorbed costs (calculated in
accordance with GAAP) plus *** which agreement shall contain an obligation on
Endo to supply Vernalis with its requirements of Product subject to the capacity
of manufacturing plant for at least two (2) years following termination; and  
18.1.10   the provisions of Clauses 10, 11 (with respect to Endo’s sale of
Product pursuant to Clause 18.1.1), 14, 15, 16 and 19 to 30 shall continue to
apply.



18.2   Upon the termination of this Agreement by Endo pursuant to Clause 17.2
(termination for cause), the licenses granted to Endo hereunder, at Endo’s sole
option, shall continue to apply and:



18.2.1   in the case of termination under Clause 17.2.1, such licenses shall
continue on the terms of this Agreement save that Endo shall have a right to set
off against the royalties due under Clauses 11.9 and 11.12 any damages which it
establishes are due to it under the procedures set out in Clause 22; and  
18.2.2   in the case of termination under Clause 17.2.2, such licences shall
continue on the terms of this Agreement.



19.   ASSIGNMENT/CHANGE OF CONTROL



19.1   Neither this Agreement nor any interest hereunder (and in the case of
Endo, the Endo IP or the Endo Copyright, the Product Registrations or any other
Marketing Authorisations, INDs or NDAs relating to the Product) shall be
assignable or transferable by either Party without the written consent of the
other, such consent not to be unreasonably withheld or delayed, provided,
however, that (i) Endo may assign this

- 89 -



--------------------------------------------------------------------------------



 



    Agreement or any part of its rights and obligations hereunder, to any
Affiliate, and (ii) Vernalis may assign this Agreement or any part of its rights
and obligations hereunder, to any UK Affiliate, provided, however that in no
event shall Vernalis transfer any right, title or interest in the Vernalis IP to
an Affiliate that is not a UK Affiliate, and provided further that Endo shall
have no increased liability under this Agreement which would not have arisen if
such assignment had not occurred.   19.2   Subject to the provisions of Clause
19.1 hereof, either Party may merge or consolidate with any corporation, or
transfer all or substantially all of its assets to which this Agreement relates,
without obtaining the consent of the other Party.   19.3   Vernalis shall not,
without the prior written consent of Endo, which shall not be unreasonably
withheld, intentionally or otherwise and whether or not by reason of its own
actions or omissions or those of others, change its “Centre of Main Interests”
(that term having the meaning ascribed to it in the EC Regulation on Insolvency
Proceedings 2000 (No. 1346/2000 of 29 May 2000) from England & Wales to
elsewhere. It is hereby agreed that any Change of Control of Vernalis or
Vernalis plc by a Person with a “Centre of Main Interests” outside England and
Wales shall not be deemed a change in Vernalis’ “Centre of Main Interests”,
provided that such Person continues Vernalis’ business operations in connection
with this Agreement in England and Wales.



20.   FORCE MAJEURE



20.1   If a Party (the “Affected Party”) is unable to carry out any of its
obligations under this Agreement due to Force Majeure, this Agreement shall
remain in effect but the Affected Party’s relevant obligations under this
Agreement and the corresponding obligations of the other Party (“Non-Affected
Party”) under this Agreement, shall be suspended for a period equal to the
circumstance of Force Majeure provided that:

- 90 -



--------------------------------------------------------------------------------



 



20.1.1   the suspension of performance is of no greater scope than is required
by the Force Majeure;   20.1.2   the Affected Party immediately gives the
Non-Affected Party prompt written notice describing the circumstance of Force
Majeure, including the nature of the occurrence and its expected duration, and
continues to furnish regular reports during the period of Force Majeure and
notifies the Non-Affected Party immediately of the cessation of the Force
Majeure;   20.1.3   the Affected Party uses all reasonable efforts to remedy its
inability to perform and to mitigate the effects of the circumstance of Force
Majeure; and   20.1.4   as soon as practicable after the event which constitutes
Force Majeure the Parties discuss how best to continue their operations as far
as possible in accordance with this Agreement.



20.2   If the circumstance of Force Majeure prevail for a continuous period in
excess of six (6) months, the Non-Affected Party may without prejudice to any
other rights or remedies which may be available to it, terminate this Agreement
with immediate effect by giving written notice of termination to the other
Party. In the event of termination under this Clause 20.2 by Vernalis, the
provisions of Clause 18.1 shall apply.



21.   GOVERNING LAW



21.1   The validity, construction and interpretation of this Agreement and any
determination of the performance which it requires shall be governed by the laws
of the State of New York (without reference to New York choice of law rules).



22.   JURISDICTION AND DISPUTE RESOLUTION



22.1   In the event of any material dispute concerning rights or obligations
under this Agreement or in material breach of this Agreement then the

- 91 -



--------------------------------------------------------------------------------



 



    Parties shall comply with the following procedure: the Chief Executive
Officer of Vernalis and the Chief Executive Officer of Endo or their nominee
shall be notified in writing of the dispute by either Party. They or their
nominees shall meet to resolve the dispute in good faith. If such resolution is
not reached within sixty (60) days of such written notice, then the provision of
Clause 22.2 shall apply.   22.2   All disputes between the Parties arising
under, out of or relating to this Agreement including its formation, validity,
binding effect, interpretation, performance breach or termination as well as
non-contractual claims and including disputes relating to pre-contractual
representations shall, save as specified in Clauses 11.16, 16.5 and 22.1 and
Schedule 2, paragraphs 5 to 7, be exclusively settled by arbitration as follows:



22.2.1   The arbitration shall be in accordance with the International
Arbitration Rules of the American Arbitration Association (“AAA”) in effect on
the date of the filing of the arbitration (the “Rules”). The seat of arbitration
shall be New York, NY;   22.2.2   The number of arbitrators shall be three,
chosen in accordance with the procedures set out in Clauses 22.2.3 to 22.2.4
inclusive. The award of the arbitrators shall be final and binding on the
Parties;   22.2.3   Each Party shall appoint one arbitrator. If within 30 days
after receipt of the claimant’s notification of the appointment of an arbitrator
the respondent has not notified the claimant of the arbitrator he appoints, the
second arbitrator shall be appointed by AAA;   22.2.4   The two arbitrators so
appointed shall choose a further arbitrator who will act as the presiding
arbitrator of the tribunal. If within thirty (30) days of the appointment of the
second arbitrator the

- 92 -



--------------------------------------------------------------------------------



 



    two Party-appointed arbitrators have not agreed upon a presiding arbitrator
then the presiding arbitrator shall be appointed by the AAA;   22.2.5   During
the course of the arbitration, each Party shall provide to the other copies of
Relevant Material. Relevant Material is defined as all documents or other
material relevant to the matters at issue in the arbitration with the exception
of (i) communications to and from lawyers admitted to practice law or practicing
law (whether or not employed by a Party) for the purpose of obtaining and giving
legal advice; (ii) communications between the Parties and/or their respective
advisers in relation to the terms of a settlement of the particular dispute or
disputes which is or are the subject of the arbitration proceedings;   22.2.6  
The arbitrators may, if requested by one of the Parties, order the preparation
of lists of the Relevant Material for initial evaluation by the requesting Party
prior to disclosure and/or inspection of the Relevant Material. The arbitrators
shall also have the power to order production of the Relevant Material on
whatever terms the arbitrators deem fit including the need for production to
take place on an urgent basis and the reimbursement of all reasonable Costs of
production by the requesting Party to the furnishing Party. Any dispute as to
whether a particular document or other material should be classified as Relevant
Material or otherwise disclosed in the course of the arbitration shall be
determined in the sole discretion of the arbitrators. The classification of a
document or other material as Relevant Material shall not determine whether such
material shall be admissible in evidence in the arbitration. Questions of
admissibility shall be decided by the arbitrators in their sole discretion. In
the event that the parties seek to take deposition discovery in the course of a

- 93 -



--------------------------------------------------------------------------------



 



    proceeding, each Party agrees that it will limit the number of depositions
that it will take to 10 depositions, unless the arbitrators determine that
additional depositions are warranted;   22.2.7   The arbitration shall be
confidential. No Party shall use or disclose any Relevant Material obtained
under this paragraph for any purpose except in the course of the conduct of the
arbitration and (as far as applicable) proceedings before any court, and then
only to the extent necessary for the implementation and enforcement of any award
of the arbitrators;   22.2.8   The seat of arbitration shall be New York, NY,
although hearings may take place in any other venue as the Parties may agree. In
rendering an award the arbitrators shall follow the laws of the State of New
York. The arbitrators are not empowered to award punitive or exemplary damages,
and the Parties hereby waive any rights to any such damages; and   22.2.9   The
arbitration award shall be final and binding on the Parties and may be entered
and enforced in any court having jurisdiction over any Party or any of its
assets.



22.3   All submissions and awards in relation to arbitration hereunder shall be
made in English and all arbitration proceedings shall be conducted in English.



23.   WAIVER



23.1   Save as expressly provided in this Agreement, neither Party shall be
deemed to have waived any of its rights or remedies whatsoever, unless the
waiver is made in writing, signed by a duly authorised representative of that
Party and may be given subject to any conditions thought fit by the grantor.
Unless otherwise expressly stated, any waiver shall be effective only in the
instance and for the purpose for which it is given.

- 94 -



--------------------------------------------------------------------------------



 



24.   SEVERANCE OF TERMS



24.1   If any provision(s) of this Agreement are or become invalid, are ruled
illegal by any Court of competent jurisdiction or are deemed unenforceable under
then current applicable law, it is the intention of the Parties that the
remainder of this Agreement shall not be affected thereby, provided that a
Party’s rights are not materially affected. The Parties hereto covenant and
agree to re-negotiate any such provision in good faith in order to provide a
reasonably acceptable alternative to the provision that is invalid, illegal, or
unenforceable, it being the intent of the Parties that the basic purposes of
this Agreement are to be effectuated.   24.2   If the whole or any part of this
Agreement is or becomes or is declared illegal, invalid or unenforceable in any
jurisdiction for any reason (including both by reason of the provisions of any
legislation and also by reason of any decision of any court or Competent
Authority which either has jurisdiction over this Agreement or has jurisdiction
over any of the Parties):



24.2.1   in the case of the illegality, invalidity or un-enforceability of the
whole of this Agreement, it shall terminate in relation to the jurisdiction in
question; or   24.2.2   in the case of the illegality, invalidity or
un-enforceability of part of this Agreement, that part shall be severed from
this Agreement in the jurisdiction in question and that illegality, invalidity
or un-enforceability shall not in any way whatsoever prejudice or affect the
remaining parts of this Agreement which shall continue in full force and effect
provided that the said remaining parts continue to satisfy the commercial
intentions of the Parties and provided that the remaining parts do constitute a
substantial part of this Agreement and provided that the provision of Clause
24.1 shall then apply.

- 95 -



--------------------------------------------------------------------------------



 



25.   ENTIRE AGREEMENT/VARIATIONS



25.1   This Agreement, together with the Loan Agreement ,the Security Agreement
and the Safety Agreement, constitutes the entire agreement and understanding
between the Parties and supersedes all prior oral or written understandings,
arrangements, representations or agreements between them relating to the subject
matter of this Agreement. The Parties acknowledge that no claims shall arise in
respect of any understandings, arrangements, representations or agreements so
superseded. No director, employee or agent of any Party is authorised to make
any representation or warranty to another Party not contained in this Agreement,
and each Party acknowledges that it has not relied on any such oral or written
representations or warranties. Nothing in this Agreement removes or overrides
any right of action by any Party in respect of any fraudulent misrepresentation,
fraudulent concealment or other fraudulent action.   25.2   Neither Party or its
Affiliates shall represent itself as an agent of the other Party or its
Affiliates for any purpose, nor pledge the other Party or its Affiliates’
credit, or give any condition or warranty or make any representation on behalf
of the other Party or its Affiliates, other than representations consistent with
the Marketing Authorisations, or commit the other Party or its Affiliates to any
contracts.   25.3   No variation, amendments, modification or supplement to this
Agreement shall be valid unless agreed in writing in the English language and
signed by a duly authorised representative of each Party.   25.4   All rights
and licenses granted pursuant to this Agreement are, and shall otherwise be
deemed to be, for purposes of 11 U.S.C. 365 (n) of the Bankruptcy Laws, licenses
of rights to “intellectual property” as defined under 11 U.S.C. 101(35A) of the
Bankruptcy Laws. The Parties agree that Endo, as a licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights, including
any right to enforce any

- 96 -



--------------------------------------------------------------------------------



 



    exclusivity provision of this Agreement, remedies, and elections enforce any
exclusivity provision of this Agreement, remedies, and elections under the
Bankruptcy Laws. To the fullest extent permitted by law, the Parties further
agree that, in the event of the commencement of a bankruptcy proceeding by or
against Vernalis under the Bankruptcy Laws, Endo shall be entitled to all
applicable rights under 11 U.S.C. 365 (n) of the Bankruptcy Laws, including
copies and access to, as appropriate, any such intellectual property and all
embodiments of such intellectual property upon written request therefor by Endo,
and such, if not already in its possession, shall be promptly delivered to Endo.



26.   NOTICES



26.1   Any notice or other communication given pursuant to or made under or in
connection with the matters contemplated by this Agreement shall be in writing
in the English language and shall be delivered by courier, sent by post or sent
by facsimile to the address or facsimile number of the recipient set out in
Schedule 11 or as specified by the recipient from time to time in accordance
with Clause 26.3. Notices sent by E-Mail shall not be valid of themselves and
must be confirmed in hard copy form by courier, by post or facsimile.   26.2  
Any notice given pursuant to this Clause 26 shall be deemed to have been
received:-



26.2.1   if delivered by courier, at the time of delivery; or   26.2.2   if sent
by post:



(a)   where posted in the country of the addressee, on the second working day
following the day of posting, and   (b)   where posted in any other country, on
the fifth working day following the day of posting; or

- 97 -



--------------------------------------------------------------------------------



 



26.2.3   if sent by facsimile, on acknowledgement by the recipient facsimile
receiving equipment on a Business Day if the acknowledgement occurs before 1700
hours local time on a Business Day of the recipient and in any other case on the
following the Business Day.



26.3   A Party may notify the other Parties to this Agreement of a change of its
name, relevant addressee, address or facsimile number for the purposes of
Schedule 11 provided that such notification shall only be effective on:



26.3.1   the date specified in the notification as the date on which the change
is to take place; or   26.3.2   if no date is specified or the date specified is
less than (five) clear Business Days after the date on which the notice is
given, the date falling five clear Business Days after notice of any such change
has been given.



26.4   For the avoidance of doubt, the Parties agree that the provisions of this
Clause 26 shall not apply in relation to the service of Service Documents (as
defined in Clause 26.5).   26.5   “Service Document” means a writ, summons,
order, judgement or other document related to or in connection with any Court
proceeding, cause, matter or action arising out of or connected in any way with
this Agreement.



27.   COUNTERPARTS



27.1   This Agreement may be executed in any number of counterparts and by the
Parties on separate counterparts, each of which when so executed shall be an
original of this Agreement, and all of which shall together constitute one and
the same instrument. Complete sets of counterparts shall be lodged with each
Party.

- 98 -



--------------------------------------------------------------------------------



 



27.2   Nothing in this Agreement and no action taken by the Parties pursuant to
this Agreement shall constitute or be deemed to constitute a partnership,
association, joint venture or other co-operative entity between the Parties and
neither Party shall have any authority to bind the other in any way except as
provided in this Agreement.



28.   COSTS



28.1   Each Party shall bear its own costs, legal fees and other expenses
incurred in the negotiation, preparation, execution and implementation of this
Agreement and the documents referred to herein.



29.   ANNOUNCEMENTS



29.1   No public announcements or other disclosure to third parties concerning
the financial or other terms of this Agreement or financial or business
information with respect to the other Party (including projections) shall be
made, whether directly or indirectly, by either Party to this Agreement, except
as may be legally required or as may be required for recording purposes, without
first obtaining the approval of the other Party and agreement upon the nature
and text of such announcement or disclosure, with the exception that:



29.1.1   a Party may disclose the full terms of this Agreement to its investment
bankers, lawyers, accountants and other professional advisors or a Third Party
seeking to invest in, lend funds to acquire or merge with or be acquired by such
Party without the other Party’s prior approval provided that such disclosure is
made under terms of confidentiality whether express or implied; and   29.1.2   a
Party may disclose the terms of this Agreement to any securities exchange or
regulatory authority or government body to which either Party is subject or
submits, wherever situated, including (without limitation) the US Securities
Exchange Commission, the UK Stock Exchange or the Panel on Take-overs

- 99 -



--------------------------------------------------------------------------------



 



    and Mergers, whether or not the requirement has the force of law provided
that it takes advantage of all provisions to keep confidential as many terms of
this Agreement as possible.



29.2   In respect of those public announcements and disclosures not permitted by
Clause 29.1 and with the exception of publications covered by Clause 6.2.3 and
the agreed press releases announcing this transaction, the Party desiring to
make any such public announcements or other disclosure shall inform the other
Party of the proposed announcements or disclosure in reasonably sufficient time
prior to public release, and shall provide the other Party with a written copy
thereof, in order to allow such Party to comment upon such announcement or
disclosure, which comments shall be provided by such other Party within five
(5) Business Days. The Parties shall jointly develop press releases and
information materials that can be used by either Party for presentations to
financial advisers and similar recipients.   29.3   No Party shall make any
public statement or communication in derogation of the other Party, its
officers, directors, shareholders and Affiliates at any time.

- 100 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the Parties have executed this agreement the day and year

first above written.

                 
SIGNED by Simon Sturge, Chief Executive Officer
    )          
for and on behalf of
    )     SIMON STURGE
VERNALIS DEVELOPMENT LIMITED
    )          
 
               
SIGNED by Simon Sturge, Chief Executive Officer
    )          
for and on behalf of
    )     SIMON STURGE
VERNALIS PLC
    )          
(As Guarantor under Clause 14 hereof)
               
 
               
SIGNED by Carol A. Ammon, Chairman
    )          
     and Chief Executive Officer
               
for and on behalf of
    )     CAROL AMMON
ENDO PHARMACEUTICALS INC.
    )        

- 101 -



--------------------------------------------------------------------------------



 



SCHEDULE 1

INITIAL MARKETING BUDGET

ESTIMATED COMMITMENT
(in USD millions)

                                 
Pre-MAM
  No-MAM Approval     * **     * **     * **
Year 1 (2005)
    * **     * **     * **     * **
Year 2 (2006)
    * **     * **     * **     * **
Post-MAM
                               
Year 1 (estimated ***)
    * **     * **     * **     * **
Year 2 (estimated ***)
    * **     * **     * **     * **

***

***

***

- 102 -



--------------------------------------------------------------------------------



 



SCHEDULE 2

INVENTORY STATEMENT



1.   Immediately following the Closing Date Vernalis shall (at its cost) ensure
that Vernalis’ accountants prepare a statement (in the form of paragraph 2) (the
“Initial Statement”) specifying the amount of the Stock and the actual stock
value valued in accordance with paragraph 2 which Vernalis owns on the proposed
Closing Date. Vernalis shall supply a copy of the Initial Statement to Endo and
Endo’s accountants respectively and at the same time shall give them access to
those assets, documents and records within Vernalis’ possession or control which
they may reasonably require for the purpose of agreeing the Initial Statement.  
2.   The form of the Initial Statement (incorporating the values for different
types of Stock) is as follows:

                                                              Expiration    
Units

--------------------------------------------------------------------------------

  Cost/Unit

--------------------------------------------------------------------------------

  Lot No.

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

Frova 2.5mg 9 Count Blister
                               
Frova 2.5 mg Tab 2 count
                               
***
                               
***
                               
***
                               



3.   Within ten (10) days of receipt of the Initial Statement Endo shall notify
Vernalis whether or not it agrees with the Initial Statement.   4   If Endo
notifies its agreement with the Initial Statement within the ten (10) day period
referred to in paragraph 3 or fails to give any notification within that period,
the Initial Statement shall constitute the Inventory Statement. If Endo notifies
Vernalis within the ten (10) day period referred to in paragraph 3 that it
disagrees with the Initial Statement, paragraphs 5, 6 and 7 apply.   5.   If
within ten (10) days starting on the day after receipt of the notification
referred to in paragraph 4, Endo and Vernalis have not agreed the items in
dispute in relation to the Initial Statement, either Party may refer the items
in

- 103 -



--------------------------------------------------------------------------------



 



    dispute to a partner of at least 10 years qualified experience at an
internationally recognized independent accounting firm agreed by the Parties in
writing, or failing agreement on the identity of the internationally recognized
in depending accounting firm within fifteen (15) days starting on the day after
receipt of the notification referred to in paragraph 4, an internationally
recognized independent accounting firm appointed on the application of either
Party by the President for the time being of the Institute of Chartered
Accountants in England and Wales (the “Expert”).   6.   The Expert shall act on
the following basis:



(a)   the Expert shall act as an expert and not as an arbitrator;   (b)   the
Expert’s terms of reference shall be to determine the matters in dispute within
20 days of his appointment;   (c)   the Parties shall each provide the Expert
with all information relating to the items in dispute which the Expert
reasonably requires and the Expert shall be entitled (to the extent he considers
appropriate) to base his determination on such information;   (d)   the decision
of the Expert is, in the absence of fraud or manifest error, final and binding
on the Parties; and   (e)   the Expert’s costs shall be paid by Endo and
Vernalis as the Expert may determine.



7.   The Initial Statement, adjusted in accordance with the agreement, if any,
between Endo and Vernalis pursuant to paragraph 5 and the decision of the Expert
in accordance with paragraph 6 shall constitute the Inventory Statement and be
final and binding on the Parties.   8.   For the avoidance of doubt, the Initial
Statement shall not include, and Endo shall not acquire, any Stock of Frova 2.5
mg 9 Count Blister with an expiration date on or before the *** anniversary of
the Signature Date. Vernalis shall destroy any such stock with an expiration
date on or before the *** anniversary of the Signature Date promptly after the
Closing Date.   9.   For the avoidance of doubt, the Initial Statement shall not
include, and Endo shall not acquire, any stock of Frova 2.5 mg Tab 2 Count
Blisters with an expiration date before the ***. Vernalis shall destroy any such
stock with an expiration date before *** promptly after the Closing Date. Endo
shall not acquire more than *** Frova 2.5 mg Tab 2 Count Blisters.   10.   Endo
will retest any Stock set forth in Clauses 1.1.94(c), 1.1.94(d) and 1.1.94(e) on
or about the expiration date of such Stock. In the event that any re-tested
Stock fails the re-test, Vernalis shall pay to Endo the Cost of such Stock
within 30 days of notification of such failed retest.

- 104 -



--------------------------------------------------------------------------------



 



SCHEDULE 3

MAM & PAEDIATRIC DEVELOPMENT PROGRAM

Vernalis will complete the long-term safety trial in menstrual migraine
prophylaxis [PROTOCOL NUMBER: VML 251-3MAM03] entitled: “An open label study to
assess the safety, tolerability and efficacy of frovatriptan in the prevention
of menstrually-associated migraine (MAM) headaches”

Subject to agreement with FDA Vernalis will undertake the single efficacy trial
in menstrual migraine prophylaxis [PROTOCOL NUMBER: VML 251-3MAM02] as amended
following discussion with the FDA, entitled: “A double-blind,
placebo-controlled, parallel group study, with an open-label extension phase, to
assess the efficacy, tolerability and safety of oral frovatriptan in the
prevention of menstrually-associated migraine (MAM) headaches in a ‘difficult to
treat’ population”

Vernalis will undertake a single safety and a single efficacy trial of
frovatriptan as abortive therapy in paediatrics in accordance with FDA
requirements.

- 105 -



--------------------------------------------------------------------------------



 



SCHEDULE 4

MANAGED CARE AGREEMENTS AND ASSIGNED CONTRACTS

Managed Care Agreements

             
Elan Pharmaceuticals, Inc.
  ***   Amended Formulary Reimbursement Agreement   ***
 
           
Elan Pharmaceuticals, Inc.
  ***   Rebate Agreement   ***
 
           
Elan Pharmaceuticals, Inc.
  ***   Rebate Agreement   ***
 
           
Elan Pharmaceuticals, Inc.
  ***   Amended Rebate Agreement   ***
 
           
Elan Pharmaceuticals, Inc.
  ***   Rebate Agreement   ***
 
           
Elan Pharmaceuticals, Inc.
  ***   Rebate Agreement   ***
 
           
Elan Pharmaceuticals, Inc.
  ***   Rebate Agreement   ***
 
           
Elan Pharmaceuticals, Inc.
  ***   Rebate Agreement   ***
 
           
Vernalis
  ***   Rebate Agreement for Medicare Endorsed Discount Card Programs    
 
           
Vernalis
  ***   Medicare Endorsed Prescription Drug Discount Card Agreement    
 
           
Vernalis
  ***   Rebate Agreement for Medicare Endorsed Discount Card Program    

- 106 -



--------------------------------------------------------------------------------



 



Phase IV Commitments in relation to the Product

Research Grant between Elan Pharmaceuticals, Inc. and New England Center for
Headache, effective December 30, 2003

Research Grant, between Elan Pharmaceuticals, Inc. and Diamond Headache Center,
effective December 30, 2003

- 107 -



--------------------------------------------------------------------------------



 



SCHEDULE 5

ESTIMATED DETAILING EFFORT1 2 3

                                                      Primary   Secondary      
              Details   Details   Total Details   Annual Details Pre-MAM        
  (000s)        
Year ***
  Specialty     * **     * **     * **     * **
 
  Pharma 1     * **     * **     * **        
Year ***
  Specialty     * **     * **     * **     * **
 
  Pharma 1     * **     * **     * **        

                                                      Primary   Secondary      
              Details

--------------------------------------------------------------------------------

  Details

--------------------------------------------------------------------------------

  Total Details

--------------------------------------------------------------------------------

  Annual Details

--------------------------------------------------------------------------------

Post-MAM           (000s)        
Year ***
  Specialty     * **     * **     * **        
(Estimated)
  Pharma 1     * **     * **     * **     * **
 
  Pharma 2     * **     * **     * **        
Year ***
  Specialty     * **     * **     * **        
(Estimated)
  Pharma 1     * **     * **     * **     * **
 
  Pharma 2     * **     * **     * **        

1 Assumes full field force complement. To be adjusted for vacancy rate.

2 Includes total field force complement (including Vernalis field force
representatives for which Vernalis is reimbursed by Endo pursuant to Clause
9.1).

3 Table assumes *** (see Schedule 1 for definitions).

- 108 -



--------------------------------------------------------------------------------



 



SCHEDULE 6

SUPPLY AND TECHNICAL AGREEMENTS



1.   Supply Agreement between Elan Pharma International Limited and Oxford
Asymmetry International PLC dated December 28 2000   2.   First Amendment to the
Supply Agreement between Elan Pharma International Ltd and Evotec OIA Ltd, dated
1 January 2004   3.   Technical Agreement between Evotec OAI Ltd and Elan, dated
12 October 2003   4.   Frovatriptan Supply Agreement by and between Elan Pharma
International Limited and Galen Limited dated as of January 1 2002   5.  
Technical Agreement between Elan Pharmaceuticals, Inc. and Galen Limited dated
July 2 2003   6.   Novation agreement dated 18th May, 2004 between Elan Pharma
International Limited, Evotec OAI Limited and Vernalis Development Limited in
respect of the supply agreement between Elan Pharma International Limited and
Evotec OAI Limited (formerly Oxford Asymmetry International plc) dated 28th
December, 2000.   7.   Novation agreement dated 18th May, 2004 between Elan
Pharma International Limited, Galen Limited and Vernalis Development Limited in
respect of the frovatriptan supply agreement between Elan Pharma International
Limited and Galen Limited dated 1st January, 2002

- 109 -



--------------------------------------------------------------------------------



 



SCHEDULE 7

FROVA LOGO

(FROVA LOGO) [y99177y9917700.gif]

- 110 -



--------------------------------------------------------------------------------



 



SCHEDULE 8

VERNALIS PATENT RIGHTS

US, Canadian (CA) and Mexican (MX) Patents & Patent Applications

                  Application No.   Application Date   Patent No.   Publication
Date   Status
US167846
US442719
US442720
US770926
US781990
US451898
US446655
US451846
US689661
  23.12.1993
15.05.1995
17.05.1995
23.12.1996
06.01.1997
26.05.1995
16.12.1993
26.05.1995
13.10.2000   US5464864
US5637611
US5827871
US5962501
US5917054
US5616603
US5618947
US5618948
US6359146   07.11.1995 10.06.1997 27.10.1998 05.10.1999 29.06.1999 01.04.1997
08.04.1997 08.04.1997 19.03.2002   Granted
Granted
Granted
Granted
Granted
Granted
Granted
Granted
Granted
 
               
CA2113726
CA2152630
CA2328345
  17.06.1992
16.12.1993
16.04.1999   N/A
N/A
N/A   N/A
N/A
N/A   Pending
Pending
Pending
 
               
MX923444
MX940035
MX010127
  26.06.1992
03.01.1994
16.04.1999   MX193793
N/A
N/A   22.10.1999
N/A
N/A   Granted
Pending
Pending

- 111 -



--------------------------------------------------------------------------------



 



SCHEDULE 9

INFORMATION FOR MARKETING PLAN



(a)   Market analysis   (b)   Promotional activities to be carried out
including:



(i)   marketing effort in the form of conferences   (ii)   advertising and
promotional materials to be run and published



(c)   Sales forecasts:         ***

- 112 -



--------------------------------------------------------------------------------



 



SCHEDULE 10

CO-PROMOTION TERMS



1.   Endo and Vernalis will form a Joint Co-Promotion team to co-ordinate the
Parties’ Co-promote activities (“Joint Co-Promotion Team”). Any disputes on the
Joint Co-Promotion Team shall be promptly referred to the representative Heads
of Marketing of the Parties for resolution. The Heads of Marketing shall use
their best endeavours to resolve the dispute within thirty (30) days of the
reference of the dispute to them, failing which Endo’s decision shall be final.
The Joint Co-Promotion Team shall be a channel for organising communication of
Endo’s sales and marketing plans to Vernalis and sales force liaison, including
organising training on the promotion messages, marketing materials and training
aids.   2.   Endo will determine, in consultation with the Joint Co-Promotion
Team, the number of field sales force representatives necessary to carry out its
Detailing effort. Endo shall notify Vernalis prior to *** of each year of any
planned increase in the number of field sales force representatives dedicated to
the Product for the following Year. Within 30 days of such notification,
Vernalis shall notify Endo as to the number of Vernalis employees Vernalis
desires to be included in the Specialty Sales Force for that Year.   3.   Endo
may at its option and on terms to be agreed with Vernalis make available to
Vernalis Endo’s human resource group to assist Vernalis to hire the Vernalis
Specialty Sales Personnel. Vernalis shall be the employer of all Vernalis
Specialty Sales Personnel and shall be entirely responsible for the payment of
all such Vernalis Specialty Sales Personnel salary, bonus and benefits, pension,
insurance, social security and any other related obligations. Vernalis shall
indemnify Endo in respect of any claim against Endo by any member of Vernalis
Specialty Sales Personnel and in respect of any exposure of Endo for any tax or
social security obligation in respect of Vernalis Specialty Sales Personnel. The
geographic deployment of the Vernalis Specialty Sales Personnel shall be
determined by Endo, subject to paragraph 4 below.   4.   The Joint Co-Promotion
Team will devise a call plan for the Specialty Sales Force, which will allocate
calls equitably, including in relation to decile, geographic location and key
opinion leaders..   5.   In circumstances where Endo is required to preimburse
Vernalis for the cost of Vernalis Specialty Sales Personnel, Endo shall pay
Vernalis the Cost per Detail for each Detail made by Vernalis sales force
representatives within 45 days of the end of each Quarter upon receipt of an
invoice from Vernalis and a report specifying the number of Details carried out
by it or upon its behalf during such Quarter. Such report shall be auditable by
Endo on the terms of Clause 11.16 of the Agreement.

- 113 -



--------------------------------------------------------------------------------



 



6.   All sales of the Product or MAM Product generated as a result of any of
Vernalis co-promotion activities shall be booked by Endo and the appropriate
royalty under the Agreement paid to Vernalis by Endo.   7.   Vernalis shall have
the right to Co-promote for so long as Endo is Commercialising the Product in
USA.   8.   Vernalis shall have the right to terminate its involvement in
co-promotion on three (3) months notice to Endo.   9.   During the period in
which Endo is required to reimburse Vernalis in respect of Vernalis Specialty
Sales Personnel pursuant to Clause 9, in the event Vernalis fails to achieve the
number of Details it has elected to undertake in any Year in any two consecutive
Quarters or in any two of four Quarters, Endo may terminate Vernalis’ right to
Co-promote hereunder.   10.   The Co-Promotion arrangement described above shall
be subject in all respects to Clause 9. All the terms of Clauses 15, 16, 20, 21,
22, 23, 24, 25, 26, 28 and 29 shall apply to the co-promotion arrangement
between the Parties.

- 114 -



--------------------------------------------------------------------------------



 



SCHEDULE 11

ADDRESSES FOR NOTICES

If to Endo:

Endo Pharmaceuticals Inc.
100 Painters Dr.
Chadds Ford, PA 19317
Attention: Chief Legal Officer
Telecopy: 610-558-9684

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attention: Eileen Nugent and Bruce Goldner
Telecopy: 212-735-2000

If to Vernalis:

Vernalis Development Limited
Oakdene Court
613 Reading Road
Winnersh
Wokingham
RG41 5UA
United Kingdom
Attention: Head of Legal Affairs

- 115 -